


AGREEMENT OF LEASE


 






between




RBM CHERRY ROAD PARTNERS


Landlord






and






WRIGHT MEDICAL TECHNOLOGY, INC.


Tenant








Dated: As of December 31, 2013










Premises:


Office Building 1
First Floor of Office Building 2
1023 Cherry Road
Memphis, Tennessee 38117



--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page
REFERENCE
PAGE..............................................................................................................................................................
3


ARTICLE I
GLOSSARY......................................................................................................................................................
5


ARTICLE II DEMISE, PREMISES, TERM,
RENT.........................................................................................................
11


ARTICLE III REIMBURSABLE OPERATING EXPENSES AND
TAXES..................................................................
14


ARTICLE IV USE AND
OCCUPANCY..............................................................................................................................
18


ARTICLE V INITIAL CONSTRUCTION AND
ALTERATIONS...................................................................................
22


ARTICLE VI
REPAIRS........................................................................................................................................................
25


ARTICLE VII
[RESERVED]...............................................................................................................................................
26


ARTICLE VIII REQUIREMENTS OF
LAW.....................................................................................................................
26


ARTICLE IX SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT.......................................................
28


ARTICLE X RULES AND
REGULATIONS.....................................................................................................................
30


ARTICLE XI INSURANCE, PROPERTY LOSS OR DAMAGE,
REIMBURSEMENT..............................................
30


ARTICLE XII DESTRUCTION BY FIRE OR OTHER
CAUSE....................................................................................
32


ARTICLE XIII EMINENT
DOMAIN.................................................................................................................................
33


ARTICLE XIV ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.
.........................................................................
33


ARTICLE XV ACCESS TO
PREMISES............................................................................................................................
35


ARTICLE XVI CERTIFICATE OF
OCCUPANCY..........................................................................................................
36


ARTICLE XVII
DEFAULT..................................................................................................................................................
36


ARTICLE XVIII REMEDIES AND
DAMAGES...............................................................................................................
38


ARTICLE XIX FEES AND
EXPENSES.............................................................................................................................
39


ARTICLE XX NO REPRESENTATIONS BY
LANDLORD...........................................................................................
40


ARTICLE XXI END OF
TERM..........................................................................................................................................
40


ARTICLE XXII
POSSESSION............................................................................................................................................
41


ARTICLE XXIII NO
WAIVER...........................................................................................................................................
41


ARTICLE XXIV WAIVER OF TRIAL BY
JURY.............................................................................................................
41


ARTICLE XXV INABILITY TO
PERFORM....................................................................................................................
42


ARTICLE XXVI BILLS AND
NOTICES...........................................................................................................................
42


ARTICLE XXVII SERVICES AND
EQUIPMENT...........................................................................................................
42


ARTICLE XXVIII
[RESERVED]........................................................................................................................................
44


ARTICLE XXIX
[RESERVED]...........................................................................................................................................
44


ARTICLE XXX
SIGNS.........................................................................................................................................................
44


ARTICLE XXXI
BROKER...................................................................................................................................................
44


ARTICLE XXXII
INDEMNITY............................................................................................................................................
44


ARTICLE XXXIII
RESERVED............................................................................................................................................
45


ARTICLE XXXIV MEMORANDUM OF
LEASE...............................................................................................................
46


ARTICLE XXXV TENANT
LABS........................................................................................................................................
46


ARTICLE XXXVI COVENANT OF QUIET
ENJOYMENT..............................................................................................
46


ARTICLE XXXVII
MISCELLANEOUS.............................................................................................................................
46










--------------------------------------------------------------------------------




EXHIBITS:
Exhibit A    Legal Description    
Exhibit B    Plat Showing Building 1, Building 2 and Driveway
Exhibit C    Rules and Regulations    
Exhibit D    Acceptance of Premises
Exhibit E    Floor Plans    
Exhibit F    Tenant Design and Construction Standards
Exhibit G    Tenant’s Reserved Parking Spaces
Exhibit H    Work Letter Agreement
Exhibit I    Mobile Labs Parking Area
Exhibit J    Access Parcel
Exhibit K    Base Rent Schedule
Exhibit L    Base Rent Schedule for Selected Expansion Space
Exhibit M    Location of Tenant Generators



2

--------------------------------------------------------------------------------






AGREEMENT OF LEASE


AGREEMENT OF LEASE, made as of the 31st day of December, 2013, between
RBM CHERRY ROAD PARTNERS, a Tennessee general partnership (“Landlord”), and
WRIGHT MEDICAL TECHNOLOGY, INC., a Delaware corporation (“Tenant”).


REFERENCE PAGE


In addition to other terms elsewhere defined in this Lease, the following terms
whenever used in this Lease shall have the meanings set forth in this Reference
Page.


(1)
Premises:    All of Building 1, plus the first floor of Building 2, as shown on
the floor plans attached hereto as Exhibit “E”, excluding, however, any portions
thereof which are defined as Common Area(s). In the event that Selected
Expansion Space shall be leased by Tenant in accordance with Section 2.8, then
such area shall become a part of the Premises. It is acknowledged that no part
of the Adjacent Property shall be a part of the Premises.



(2)
Commencement Date:    January 1, 2014.



(3)
Expiration Date:    October 31, 2024, subject to adjustment pursuant to any of
the terms, conditions or covenants of this Lease (including, but not limited to,
the terms and provisions of Section 2.7 hereof).



(4)
Term:     One Hundred Thirty (130) months, unless extended or terminated sooner
as described and permitted herein, beginning on the Commencement Date and
expiring on the Expiration Date.



(5)
Base Rent (or Base Rental):    The amounts set forth in the schedules provided
in Exhibit “K”, subject to adjustment pursuant to Section 2.8 or as otherwise
specified herein.



(6)
Tenant’s Proportionate Share:    Tenant’s Proportionate Share of the Real
Property shall be 100% during the first three (3) years of the Term, then shall
be 75% for the remainder of the Term, subject to upward adjustment in the event
that Tenant elects to exercise all or a portion of the Expansion Option pursuant
to Section 2.8 hereof.



(7)
Landlord’s Proportionate Share:    Landlord’s Proportionate Share of the Real
Property shall be 0% during the first three (3) years of the Term, then shall be
the difference between 100% and Tenant’s Proportionate Share for the remainder
of the Term.



(8)
Calendar Year:     For the purpose of this Lease, Calendar Year shall be a
period of twelve (12) months commencing on each January 1 during the Term
occurring on and after January 1, 2014.



(9)
Base Year:    A period of twelve (12) months comprising Calendar Year 2014.



(10)
Permitted Use:    Corporate headquarters, corporate and/or general office,
administrative, research and development, marketing, customer service and/or
other office related operations and including,


3

--------------------------------------------------------------------------------




without limitation, those specific uses and activities described in Section 4.1
of this Lease. The Landlord shall take no action during the Term of this Lease
to effect any change to the Restrictive Covenants without the prior written
consent of the Tenant.
 
(11)
Security Deposit:    NONE



(12)
Landlord’s Broker:    CB Richard Ellis Memphis, LLC

2620 Thousand Oaks Boulevard, Suite 4000
Memphis, Tennessee 38118
Attention: Ron Kastner


(13)
Tenant’s Broker:    NONE



(14)
Landlord’s Notice    RBM Cherry Road Partners

Address:    1025 Cherry Road
Memphis, Tennessee 38117
Attention: Scott Imorde
Email: scott@rbmvco.com
Fax: 901-821-4250
    
With Copy to:          Christopher C. Lamberson
Glankler Brown, PLLC
6000 Poplar Avenue, Suite 400
Memphis, TN 38119
Email: clamberson@glankler.com
Fax: 901-525-2389                    


(15)
Tenant’s Notice    Wright Medical Technology, Inc.

Address:    1023 Cherry Road
Memphis, Tennessee 38117
Attention: Chief Operating Officer
Email: pascal.girin@wmt.com
Fax: 901-867-8249


With Copies to:    Wright Medical Technology, Inc.
1023 Cherry Road
Memphis, Tennessee 38117
Attention: General Counsel
Email: jim.lightman@wmt.com
Fax: 901-867-4398


And:    Lodie V. Biggs
Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.
165 Madison Avenue, Suite 2000
Memphis, Tennessee 38103
Email: lbiggs@bakerdonelson.com
Fax: 901-577-4223
    
(16)
Address for Payment    RBM Cherry Road Partners

of Rent:    1025 Cherry Road
Memphis, Tennessee 38117
Attention: Rawleigh Martin

4

--------------------------------------------------------------------------------






W I T N E S S E T H:


The parties hereto, for themselves, their legal representatives, successors and
assigns, hereby agree as follows:


ARTICLE I


GLOSSARY


The following terms shall have the meanings indicated below:


“Access Easement” shall have the meaning set forth in Section 4.3.


“Access Parcel” shall have the meaning set forth in Section 4.3.


“ADA” shall mean the Americans With Disabilities Act of 1990, as modified and
supplemented from time to time.


“Additional Rent” shall have the meaning set forth in Section 2.2.
    
“Adjacent Property” shall mean the real property south of and adjacent to the
Land, consisting of approximately 18.910 acres, as shown on Exhibit “B” attached
hereto.


“Adjacent Property Utility Payment” shall mean the payment by Landlord to Tenant
of ten percent (10%) of Tenant’s aggregate annual MLGW payments in connection
with Building 1 only during the Term, which shall be payable by Landlord to
Tenant within ten (10) days after receipt of a Building 1 Utility Statement.


“Alterations” shall mean alterations, installations, improvements, additions, or
other physical changes in or about the Premises; provided, however, that the
term “Alterations” shall exclude those made by Landlord or Tenant in accordance
with and pursuant to any provisions of this Lease in order to prepare the
Premises and Common Area for Tenant’s initial occupancy including, without
limitation, Tenant's Work as defined in the Work Letter Agreement attached as
Exhibit "H" hereto.


“Applicable Rate” shall mean the lesser of (x) four percentage points above the
then current Base Rate, or (y) the maximum rate permitted by applicable law.


“Approved Examiner” shall have the meaning set forth in Section 3.5.


“ASHRAE” shall mean the American Society of Heating, Refrigeration and
Air-Conditioning Engineers.


“Bankruptcy Code” shall mean 11 U.S.C. Section 101 et seq., or any statute,
federal or state, of similar nature and purpose.


“Base Lease” shall have the meaning set forth in Section 3.2.


“Base Rate” shall mean the “Prime Rate” of interest as published in The Wall
Street Journal.


“Building 1” shall mean that certain three (3) story office building located on
the Land and having an address of 1023 Cherry Road, Memphis, Tennessee 38117,
and all of the equipment and other improvements and appurtenances related
thereto of every kind and description now located or hereafter erected,
constructed or placed upon the Land and any and all alterations, renewals, and
replacements thereof, additions thereto and substitutions therefor. Building 1
is located as shown on Exhibit “B” attached hereto.



5

--------------------------------------------------------------------------------




“Building 1 Utility Statement” shall mean a statement containing a summary of
MLGW utility payments made by Tenant in connection with Building 1 only for each
Operating Year, which shall be delivered by Tenant to Landlord within thirty
(30) days following each Operating Year.


“Building 2” shall mean that certain two (2) story office building located on
the Land and having an address of 1023 Cherry Road, Memphis, Tennessee 38117,
and all of the equipment and other improvements and appurtenances related
thereto of every kind and description now located or hereafter erected,
constructed or placed upon the Land and any and all alterations, renewals, and
replacements thereof, additions thereto and substitutions therefor. Building 2
is located as shown on Exhibit “B” attached hereto.


“Building Insurance” shall have the meaning set forth in Section 11.2.


“Building Standard Condition” shall mean the condition of the Premises as of the
date of this Lease (reasonable wear and tear excepted), plus any Alterations
approved by Landlord and Tenant's Work, except to the extent Landlord’s approval
is conditioned upon Tenant’s removal of the approved Alteration prior to the
Expiration Date.


“Building Systems” shall mean the base building mechanical, electrical,
sanitary, heating, air conditioning, ventilating, elevator, plumbing,
life-safety (including fire alarm and monitoring system that services the
Adjacent Property to the extent the hardware of such system is located on the
Real Property) and other service systems of the Buildings, including service
systems included as part of Tenant’s Work and Major Mechanicals; provided,
however, that “Building Systems” shall specifically exclude all Non-Standard
Building Installations.


“Buildings” shall mean Building 1 and Building 2.


“Business Days” shall mean all days, excluding Saturdays, Sundays and all days
observed as holidays by the State of Tennessee or the federal government.


“Common Area” shall mean any and all portions of the Land and the improvements
thereon not part of Building 1 or Building 2; provided, however, in the event
that another tenant leases space on the second floor of Building 2 and Tenant is
occupying some (but not all) of the second floor of Building 2, then this
definition may be expanded to include certain interior portions of Building 2 as
set forth in Section 2.8 herein. Common Area includes all landscaping, fountains
and related water works, walkways, sidewalks, parking lots, parking garages,
parking decks, loading platforms, driveways, trash removal facilities,
mechanical, electrical and utility rooms and service areas on the Land,
regardless of whether they are part of Building 1 or Building 2.


“Control” shall have the meaning set forth in Section 14.2.


“Deficiency” shall have the meaning set forth in Section 18.2.


“EDGE Board” shall have the meaning set forth in Section 3.2.


“Event of Default” shall have the meaning set forth in Section 17.1.


“Excluded Operating Expenses” shall have the meaning set forth in Section 6.1.


“Expansion Area” shall have the meaning set forth in Section 2.8.


“Expansion Option” shall have the meaning set forth in Section 2.8.


“Expansion Option Term” shall have the meaning set forth in Section 2.8.


“Expansion Option Termination Fee” shall have the meaning set forth in Section
2.8(d).


"Expansion Space Allowance" shall have the meaning set forth in Section 2.8(b).

6

--------------------------------------------------------------------------------






“FDA” means the U.S. Food and Drug Administration.


“Foreclosure” shall have the meaning set forth in Section 9.3.


“Government Authority (Authorities)” shall mean the United States of America,
the State of Tennessee, the County of Shelby, the City of Memphis, any political
subdivision thereof and any agency, department, commission, board, bureau or
instrumentality of any of the foregoing, now existing or hereafter created,
having jurisdiction over the Real Property or any portion thereof.


“HVAC” shall mean heat, ventilation and air conditioning.


“HVAC System” shall mean the Building Systems providing HVAC.


“Hazardous Materials” shall have the meaning set forth in Section 8.2.


“Land” shall mean the land containing approximately 6.587 acres of real estate
located in Shelby County, Tennessee, and more particularly described in Exhibit
“A”.


“Landlord” on the date as of which this Lease is made, shall mean RBM Cherry
Road Partners, a Tennessee general partnership, its successors and assigns.


“Landlord Indemnitees” shall mean Landlord, its trustees, partners,
shareholders, officers, directors, employees, agents and contractors and the
Manager.


“Landlord’s Tax Payment” shall have the meaning set forth in Section 3.2(a).


“Landlord’s Operating Payment” shall have the meaning set forth in Section
3.3(a).


“Lease Termination Fee” shall have the meaning set forth in Section 2.9.


“Lease Termination Option” shall have the meaning set forth in Section 2.9.


“Lessor” shall mean the EDGE Board, or any other governmental or
quasi-governmental entity authorized to acquire fee title to property and enter
into lease agreements with owners in order to qualify such property for state
and local PILOT programs.


“License Agreement” shall have the meaning set forth in Section 4.3.


“MLG&W” shall mean Memphis, Light, Gas and Water Division, a municipal public
utility serving Memphis and Shelby County, Tennessee.


“Major Mechanical” shall mean HVAC systems (including HVAC boilers, HVAC
chillers, HVAC controls and HVAC water towers), elevators, electrical switch
gears and life safety generators.  “Major Mechanical” does not include plumbing
(drains, pipes, fixtures), lighting, doors, windows, fire alarm systems and any
Non-Standard Building Installations.


“Major Mechanical Replacement” means the replacement of a Major Mechanical for
which the following conditions are satisfied and for which notice that such
conditions have been satisfied has been provided to Landlord in advance of the
commencement of any work to replace such Major Mechanical:


(a)  the replaced Major Mechanical is not working at the time notice of
replacement is provided to Landlord;



7

--------------------------------------------------------------------------------




(b) Fifteen Thousand Dollars ($15,000) or more has been spent by Tenant on
repairing (not maintenance contract costs) the replaced Major Mechanical within
the past 6 months; provided, however, that if there is a catastrophic failure to
a Major Mechanical which renders such Major Mechanical unable to be repaired,
then satisfaction of this condition (b) will not be required for the replacement
of a Major Mechanical to be considered a Major Mechanical Replacement; and


(c) The cost to repair and put the replaced Major Mechanical in good working
condition is more than Fifteen Thousand Dollars ($15,000) as quoted by a vendor
who has made all or a portion of such repairs over the past six (6) months. 


“Major Mechanical Replacement Event” shall have the meaning set forth in Section
6.3(b).




“Market Rental Rate” shall have the meaning set forth in Section 2.7.


“Mobile Labs” shall have the meaning set forth in Section 4.1(xiv).


“Mortgage(s)” shall mean any trust deed, trust indenture or mortgage which may
now or hereafter affect the Real Property, the Buildings, and all renewals,
extensions, supplements, amendments, modifications, consolidations and
replacements thereof or thereto, substitutions therefor, and advances made
thereunder.


“Mortgagee(s)” shall mean any trustee under, or mortgagee or holder of, a
Mortgage.


“Non-Standard Building Installations” shall mean (i) the Security System, (ii)
any low voltage installations that are part of Tenant’s Work, (iii) any
specialty rooms, labs and installations that are part of such Tenant’s Work,
including without limitation anything regulated by the FDA, (iv) Tenant’s
Generators, and (v) Alterations made by Tenant after the date of this Lease not
included as Tenant’s Work under the Work Letter Agreement.


“Notice(s)” shall have the meaning set forth in Section 26.1.


“Office Use” shall mean those uses which are included in the definition of
Office Square Footage as such term is used in the Restrictive Covenants.


“Operating Hours” shall mean 6:00 a.m. to 7:00 p.m. on Business Days.


“Operating Year” shall mean each calendar year that includes any part of the
Term.


“Parties” shall have the meaning set forth in Section 37.2.


“Person or Person(s)” shall mean any natural person or persons, a partnership, a
corporation, a limited liability company, a limited partnership and any other
form of business or legal association or entity.


“Persons Within Landlord’s Control” shall mean and include Landlord, all of
Landlord’s respective principals, officers, agents, contractors, servants,
employees, licensees and invitees.


“Persons Within Tenant’s Control” shall mean and include Tenant, all of Tenant’s
respective principals, officers, agents, contractors, servants, employees,
licensees and invitees.


“PILOT” shall have the meaning set forth in Section 3.2.


"PILOT Documents" shall have the meaning set forth in Section 3.2.


“PILOT Incentives” shall have the meaning set forth in Section 3.2.



8

--------------------------------------------------------------------------------




“Real Property” shall mean Building 1, Building 2 and the Land.


“Register’s Office” shall mean the Shelby County, Tennessee Register’s Office.


“Reimbursable Operating Expenses” shall have the meaning set forth in Section
3.1(a).


“Reimbursable Taxes” shall have the meaning set forth in Section 3.1(b).


“Renewal Option” shall have the meaning set forth in Section 2.7.


“Renewal Rental Rate” shall have the meaning set forth in Section 2.7.


“Rentable Square Feet” or "RSF" shall mean the actual measurement of rentable
area in accordance with the American National Standard Method for Measuring
Floor Area in Office Buildings, ANSI/BOMA Z65.1-1996 or any successor standard
adopted on or before the Commencement Date and reasonably agreed to by Landlord
and Tenant.


“Rental” shall mean and be deemed to include Base Rent, Additional Rent and any
other sums payable by Tenant hereunder.


“Requirements” shall mean (i) all present and future laws, rules, ordinances,
regulations, statutes, requirements, codes and executive orders, extraordinary
as well as ordinary, retroactive and prospective, of all Governmental
Authorities now existing or hereafter created, and of any applicable fire rating
bureau, or other body exercising similar functions, affecting the Real Property,
or any street, avenue or sidewalk comprising a part or in front thereof or any
vault in or under the same, or requiring removal of any encroachment, or
affecting the maintenance, use or occupation of the Real Property, (ii) all
requirements, obligations and conditions of all instruments of record on the
date of this Lease including, without limitation, the Restrictive Covenants, and
(iii) all requirements, obligations and conditions imposed by the carrier of
Tenant’s hazard insurance policy (or policies) for the Buildings.


“Restrictive Covenants” shall mean those restrictions, building lines and
easements of record in Plat Book 92, Page 47, as rerecorded in Plat Book 95,
Page 32; Plat Book 126, Page 22; Plat Book 131, Page 1; Plat Book 143, Page 65;
Plat Book 145, Page 22, as rerecorded in Plat Book 148, Page 15, as rerecorded
in Plat Book 155, Page 8, as rerecorded in Plat 188, Page 11, as rerecorded in
Plat Book 204, Page 29; and in Plat Book 187, Page 64, all in the Register’s
Office of Shelby County, Tennessee.


“Rules and Regulations” shall mean the rules and regulations annexed hereto as
Exhibit “C”, and such other and further reasonable rules and regulations as
Landlord and Landlord’s agents may from time to time adopt, on notice to Tenant
to be given in accordance with the terms of this Lease.


“Second Entrance” shall have the meaning set forth in Section 2.8(d).


“Security System” shall mean the security and access system(s) in use in the
Buildings and located at various locations on the Real Property as of the
Commencement Date, if any, and any subsequent additions and modifications made
thereto by Tenant from time to time.


“Selected Expansion Space” shall have the meaning set forth in Section 2.8.


“Shared Use Documents” shall have the meaning set forth in Section 4.3.


“Sublease Additional Rent” shall have the meaning set forth in Section 14.4.


“Successor Landlord” shall have the meaning set forth in Section 9.3.
    
“Taxes” shall mean the aggregate amount of (i) all personal property taxes
levied on personal property of Tenant located on the Real Property, and (ii) all
real estate taxes or payments in lieu of taxes, and any general or special

9

--------------------------------------------------------------------------------




assessments (exclusive of penalties and interest thereon) imposed upon the Real
Property or any portion thereof and the various estates therein, including,
without limitation, each of the following: (a) assessments made upon or with
respect to any “air” and “development” rights now or hereafter appurtenant to or
affecting the Real Property; and (b) any assessments levied after the date of
this Lease for public benefits to all or any portion of the Real Property;
provided that if, because of any change in the taxation of real estate, any
other tax or assessment, however denominated (including, without limitation, any
profit, sales, use, occupancy, gross receipts or rental tax), is imposed upon
Landlord, Tenant or the owner of all or any portion the Real Property, or the
occupancy, rents or income therefrom, in substitution for any of the foregoing
Taxes or for an increase in any of the foregoing Taxes, such other tax or
assessment shall be deemed part of Taxes.


“Tax Year” shall mean each period of twelve (12) months, commencing on the first
day of January of each year, that includes any part of the Term, or such other
period of twelve (12) months as may be duly adopted as the fiscal year for real
estate tax purposes by the City of Memphis and Shelby County.


“Tenant”, on the date as of which this Lease is made, shall mean the Tenant
named in this Lease, but thereafter “Tenant” shall mean only the tenant under
this Lease at the time in question; provided, however, that the Tenant named in
this Lease and any permitted successor tenant hereunder shall not be released
from liability hereunder in the event of any assignment of this Lease unless
released in writing by the Landlord, in its sole discretion.


“Tenant Appeal Period” shall have the meaning set forth in Section 3.2(b)(i).


"Tenant's Generators" shall have the meaning set forth in Section 5.7.


“Tenant Indemnitees” shall mean Tenant, its trustees, partners, shareholders,
officers, directors, employees, agents and contractors.


“Tenant’s Property” shall mean Tenant’s equipment, furniture, furnishings and
other movable items of personal property.


“Tenant’s Operating Statement” shall mean a statement containing a computation
of Reimbursable Operating Expenses delivered by Tenant to Landlord pursuant to
Section 3.3(a).


“Tenant's Reserved Parking Spaces” shall have the meaning set forth in Section
4.2.


“Tenant’s Statement” shall mean either a Tenant’s Operating Statement or a
Tenant’s Tax Statement.


“Tenant’s Tax Statement” shall mean a statement containing a computation of
Reimbursable Taxes delivered by Tenant to Landlord pursuant to Section 3.2(a).


“Term” shall mean the period from the Commencement Date through the Expiration
Date.


“Untenantable” shall mean that the Premises are unfit for the Permitted Use.


“Utility Discount Programs” shall have the meaning set forth in Section 3.7.


“Utility Easement” shall have the meaning set forth in Section 4.3.
        
“Work Letter Agreement” shall have the meaning set forth in Section 5.1.

10

--------------------------------------------------------------------------------








ARTICLE II


DEMISE, PREMISES, TERM, RENT


Section 2.1. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises for the Term to commence on the Commencement Date and to
end on the Expiration Date. The Commencement Date shall be January 1, 2014
(which beginning date shall be memorialized by an executed Acceptance of
Premises in the form attached hereto as Exhibit “D”).


Section 2.2. Tenant shall pay to Landlord, in lawful money of the United States
of America, without notice or demand, by good and sufficient check drawn to
Landlord’s order on a bank or trust company with an office in the United States
of America, at the office of Landlord or at such other place as Landlord may
designate from time to time, by wire transfer to an account designated by
Landlord or direct draft from Tenant’s account through bank draft, ACH transfer,
or other equivalent funds transfer to Landlord’s designated account (or other
payment mechanism acceptable to Landlord), the following:


(a)    the Base Rent as set forth in and in accordance with the Base Rent
Schedule provided in Exhibit “K” attached hereto, subject to adjustment pursuant
to Section 2.8, which shall be payable in monthly installments of Base Rent in
advance on the first day of each and every calendar month during the Term as
indicated therein; and


(b)    additional rent (“Additional Rent”) consisting of all other sums of money
as shall become due from and be payable by Tenant hereunder.


Section 2.3. [RESERVED]
   


Section 2.4. If the Expiration Date is other than the last day of a calendar
month, Rental for such month shall be prorated on a per diem basis.


Section 2.5. Tenant shall pay the Base Rent and Additional Rent when due without
abatement, deduction, counterclaim, setoff or defense for any reason whatsoever,
except said abatement as may be occasioned by the occurrence of any event
permitting an abatement of Base Rent as specifically set forth in this Lease.
Any payment made by Tenant to Landlord on account of Base Rent may be credited
by Landlord to the payment of any late charges then due and payable and to any
Base Rent or Additional Rent then past due before being credited to Base Rent
currently due.


Section 2.6.  Tenant shall pay to Landlord as Additional Rent, concurrently,
upon proper notice to Tenant hereunder, with payment of Base Rent or Additional
Rent to Landlord, all taxes (including but not limited to any and all sales,
rent or excise taxes) directly imposed upon Base Rent or Additional Rent, as
levied or assessed by any governmental or political body or subdivision thereof
against Landlord, but specifically excluding any taxes based upon the income or
profits of Landlord including, without limitation, income taxes.


Section 2.7.  Provided Tenant is not in default (beyond any cure periods
hereunder) under this Lease at the time an option is exercised, Landlord grants
Tenant two (2) options to renew this Lease, with respect to the portion of the
Premises then leased by Tenant, with each option being for an additional term of
five (5) years, upon the same terms and conditions as set forth herein (the
first renewal term commencing at the end of the initial Term and the second
renewal term commencing at the end of the first renewal term, if previously
exercised, each of which must be exercised in accordance with the notice
requirements provided hereunder), except that the rental rates in each case
shall be determined in accordance with the provisions of this Section 2.7 as
shown below (the “Renewal Option”). Each option shall be exercised by Tenant’s
delivery of written notice to Landlord at least ten (10) months prior to the
then-current Expiration Date.



11

--------------------------------------------------------------------------------




(a)    The renewal Base Rent rates for each option period shall be equal to
ninety-five percent (95%) of the Market Rental Rate (as defined hereinafter)
(such rate being hereinafter referred to as the “Renewal Rental Rate”). The
“Market Rental Rate” is the rental rate then being charged by landlords
(including Landlord) for office space in the East Memphis office submarket on
new and renewal leases to tenants of a similar credit quality to Tenant for
space of similar quality and size as the Premises, taking into account all
relevant factors, including without limitation, age, extent and quality of
tenant improvements, leasing commissions, length of term, amenities of the
Buildings and the Real Property, reasonable projections of Base Rent, Additional
Rent and allowances or concessions that have been granted such as abatements,
lease assumptions and leasehold improvement allowances.


(b)    Within thirty (30) days after Tenant’s exercise of each of the options to
renew, Landlord shall notify Tenant in writing of the Renewal Rental Rate for
that renewal period as determined by the above definition. Tenant shall have
thirty (30) days from the receipt of Landlord’s notice to either accept or
dispute Landlord’s determination of the Renewal Rental Rate. In the event that
Tenant disputes Landlord’s determination, Tenant shall so notify Landlord and
advise Landlord of Tenant’s determination of the Renewal Rental Rate for the
option period as determined by the above definition. If Landlord and Tenant
cannot agree upon the Renewal Rental Rate within thirty (30) days of Tenant’s
original notice of its intent to exercise its Renewal Option, the following
dispute resolution mechanisms shall be utilized:


The parties, within ten (10) days thereafter, shall each select an MAI-certified
commercial real estate appraiser with a minimum of ten (10) years’ experience in
the Memphis market (each party to pay the cost of the appraiser selected by it).
Each appraiser, within thirty (30) days after selection, shall present to the
other his or her determination of the Market Rental Rate. If the Market Rental
Rates determined by each appraiser are within ten percent (10%) of each other,
then the Renewal Rental Rate for the option period shall be equal to ninety-five
(95%) of the average of the two (2) Market Rental Rates as determined by the
parties’ appraisers. If the appraisers’ determinations are greater than ten
percent (10%) apart, then the appraisers shall jointly select, within ten (10)
days thereafter, a third MAI-certified commercial real estate appraiser with a
minimum of ten (10) years’ experience in the Memphis market, with the cost of
the third appraiser to be divided equally between Landlord and Tenant. Within
thirty (30) days after appointment, the third appraiser shall announce his or
her determination of the Market Rental Rate. The Renewal Rental Rate shall be
equal to ninety-five (95%) of the average of the Market Rental Rate determined
by the two appraisers whose determinations are numerically closest to each other
(disregarding the determination of the appraiser whose determination is further
apart from either of the others). Notwithstanding the foregoing, in the event
that the third appraiser’s determination is exactly in the middle of the first
two appraisers’ determinations, then the Renewal Rental Rate shall be equal to
ninety-five (95%) of the third appraiser’s determination of the Market Rental
Rate.


(c)    Landlord and Tenant shall execute an amendment to this Lease within the
earlier of (i) thirty (30) days after the determination of the Renewal Rental
Rate or (ii) the Expiration Date, which amendment shall set forth the extended
Term and all other terms and conditions applicable to the renewal period, and
shall establish the Renewal Rental Rate as the annual Base Rent for the renewal
period.


(d)    Except for the Renewal Rental Rate as set forth above, this Lease, and
all of the terms and conditions hereof, shall remain in full force and effect
throughout the entire renewal term(s).


Section 2.8. During the first three (3) years of the Term (the “Expansion Option
Term”), Tenant shall have the exclusive option (the “Expansion Option”) to
expand the Premises to include all or some portion (but not less than 15,000
Rentable Square Feet) of the second floor of Building 2 as designated by mutual
agreement of Landlord and Tenant (the second floor of Building 2 containing
approximately 30,315 Rentable Square Feet) (the “Expansion Area”) by providing
Landlord written notice, given at any time prior to the expiration of the
Expansion Option Term, of its intent to lease all or a portion of the Expansion
Area. Tenant may exercise this Expansion Option multiple times during the
Expansion Option Term. During the Expansion Option Term, Landlord will not lease
the Expansion Area to any other prospective tenant; and, unless the Expansion
Option is timely exercised, Tenant shall not have the right to occupy or use the
Expansion Area during the Term. In the event the Expansion Option is exercised
during the Expansion Option Term, all or a portion (but not less than 15,000
Rentable Square Feet) of the Expansion Area (as designated by mutual agreement
of Landlord and Tenant) (the “Selected Expansion Space”) shall be leased by
Landlord to Tenant (and shall become part of the Premises) pursuant to and in
accordance with the following terms and conditions:

12

--------------------------------------------------------------------------------






(a)The Base Rent payable for the Selected Expansion Space shall be calculated
based upon the Base Rent Schedule for Selected Expansion Space attached hereto
as Exhibit “L”.
  
(b)Landlord shall give Tenant an improvement allowance with regard to the
Selected Expansion Space (the "Expansion Space Allowance") equal to a pro rata
portion of $20.00 per RSF of the Selected Expansion Space (determined by taking
the number of months remaining in the Term upon Tenant's exercise of the
Expansion Option, dividing such number by 130 and then multiplying such number
by $20.00). The payment of the Expansion Space Allowance shall be made pursuant
to the applicable terms and conditions of the Work Letter Agreement.

(c)The term of the lease for the Selected Expansion Space shall coincide with
the Term remaining under this Lease at the time of Tenant's exercise of the
Expansion Option (including any time periods under a Renewal Option).
 
(d)At the end of the Expansion Option Term, if Tenant has not elected to lease
100% of the Expansion Area, then Tenant will remit to Landlord an amount equal
to $500,000 (the “Expansion Option Termination Fee”). Furthermore, at that time,
Landlord shall have the right for the remainder of the Term to elect to
recapture a portion of the ground floor of Building 2 for the purposes of
creating a second building entrance, vestibule and elevator lobby so that access
to the second floor can be achieved for third party tenants (the “Second
Entrance”). The exact location(s) and design of the Second Entrance shall be
determined in the reasonable discretion of Landlord with Landlord involving
Tenant and communicating with Tenant during the determination of said location
and design of the Second Entrance; provided, however, that Landlord agrees not
to permit any signage for such third party tenant(s) to be placed on the east
façade of Building 2. All costs in connection with the creation of the Second
Entrance shall be solely borne by Landlord, including, without limitation, any
and all actual, documented out of pocket costs incurred by Tenant as a direct
result of the creation and/or construction of the Second Entrance including,
without limitation, reconfiguring of Tenant's existing floor plans in the
Premises and/or movement of Tenant's fixtures, equipment or employees. All
construction and related activities as to the Second Entrance shall be conducted
by Landlord, and anyone acting by or through Landlord, in a good and workmanlike
manner, shall be made to a standard consistent with the then existing design and
classification of the Premises and shall be made with minimal disruption to
Tenant and Tenant's business activities on the Premises and Common Area.


(e)Tenant’s Proportionate Share shall be increased proportionately according to
the number of Rentable Square Feet in the Selected Expansion Space. It is agreed
that Tenant’s exercise of its option to lease the entire Expansion Area would
add an additional 25% to Tenant’s Proportionate Share (bringing that number up
to 100%); likewise, Tenant’s leasing anything less than the entire Expansion
Area would add a pro-rata amount to Tenant’s Proportionate Share.
   
Section 2.9 Tenant shall have the one (1) time right to terminate this Lease,
which termination shall be effective May 31, 2021 (the “Lease Termination
Option”), for a lump sum payment to Landlord on or prior to such date of:


(a)
$4,444,579 in consideration of the termination of the Lease with respect to the
initial Premises (consisting of all of Building 1 and the first floor of
Building 2); plus



(b)
in the event that Tenant has exercised any Expansion Option, the product of: RSF
in Tenant’s Selected Expansion Space divided by the total Expansion Area RSF,
multiplied by $1,566,414 (together with (a), the “Lease Termination Fee”).

  
In order to exercise the Lease Termination Option, Tenant must not be in default
under this Lease (beyond and applicable cure periods under this Lease) and must
deliver to Landlord written notice of its intent to exercise such option prior
to September 1, 2020. If written notice is not received by Landlord prior to
September 1, 2020, or if

13

--------------------------------------------------------------------------------




payment of the Lease Termination Fee is not delivered on or prior to May 31,
2021, then this Lease Termination Option shall be null and void.




ARTICLE III


REIMBURSABLE OPERATING EXPENSES AND TAXES


Section 3.1. For the purposes of this Article III, the following terms shall
have the meanings set forth below:


(a)    “Reimbursable Operating Expenses” shall mean the aggregate of all actual
costs, expenses and disbursements paid by Tenant with respect to the following:
(i) casualty insurance required to be provided by Tenant under this Lease; (ii)
operation and repair of Building Systems including repair and maintenance of
Major Mechanicals; (iii) pest control, guard, watchman or other security
personnel service (excluding the Security System), fire extinguishers, the costs
of operation, cleaning, repair, and maintenance of the existing power generators
used to power the Buildings’ life safety equipment, but specifically excluding
Tenant’s Generators; (iv)  exterior and interior landscaping, irrigation,
lighting and tree care; (v) waste removal; and (vi) gas, electricity, oil,
steam, water, sewer and other utilities furnished to the Buildings, and utility
taxes, less the Adjacent Property Utility Payment. Notwithstanding the
foregoing, Reimbursable Operating Expenses shall not include (a) any repair and
maintenance of any elevators or (b) any Excluded Operating Expenses.


    
(b)    “Reimbursable Taxes” shall mean all real estate taxes or payments in lieu
of taxes, and any general or special assessments (exclusive of penalties and
interest thereon) (i) during the term of any PILOT Documents (hereinafter
defined), based upon and calculated specifically for the portion of the Real
Property not leased to Tenant, or (ii) after the term of any PILOT Documents,
allocable to the percentage of the total RSF of the Buildings not leased to
Tenant, either of which are paid by Tenant; provided that if, because of any
change in the taxation of real estate, any other tax or assessment, however
denominated (including, without limitation, any profit, sales, use, occupancy,
gross receipts or rental tax), is imposed upon Landlord, Tenant or the owner of
all or any portion the Real Property, or the occupancy, rents or income
therefrom, in substitution for any of the foregoing Reimbursable Taxes or for an
increase in any of the foregoing Reimbursable Taxes, such other tax or
assessment shall be deemed part of Reimbursable Taxes to the extent (i) paid by
Tenant and (ii) allocable to that portion of the Real Property not occupied by
Tenant, or, as applicable, allocable to the percentage of the total RSF of the
Buildings not leased to Tenant.




Section 3.2. Tenant shall be solely responsible for the payment of all Taxes
accruing during the Term, and such obligation shall survive the expiration or
earlier termination of this Lease.  


(a)    Landlord shall reimburse Tenant all Reimbursable Taxes accruing on or
after January 1, 2017 for such Tax Year and for each successive Tax Year during
the Term (“Landlord’s Tax Payment”). Landlord’s Tax Payment shall be payable by
Landlord to Tenant within ten (10) days after receipt of a Tenant’s Tax
Statement, which shall be delivered to Landlord within sixty (60) days following
any such applicable Tax Year (or, for purposes of the final Landlord’s Tax
Payment, on or after the first day of the year following the expiration or
earlier termination of the Term.


(b)    (i)    Tenant, in its discretion, shall exclusively be eligible to
institute tax reduction or other proceedings to reduce Taxes during the period a
Tax bill is received until no later than thirty (30) days prior to the date such
appeal must be filed (each a “Tenant Appeal Period”). If, after a Tenant’s Tax
Statement has been sent to Landlord, a refund of Taxes is actually received by
or on behalf of Tenant or Landlord, then, promptly after receipt of such refund,
Landlord’s Tax Payment shall be adjusted appropriately (taking into account
Tenant’s expenses therefor).


(ii)    In the event Tenant does not contest any increase in ad valorem Taxes
applicable to the Real Property during any Tenant Appeal Period, Tenant shall
promptly notify Landlord of such decision on or prior

14

--------------------------------------------------------------------------------




to the expiration of such Tenant Appeal Period so that Landlord shall have the
right to contest any such increase. Regardless of which party initiates an
appeal, the appealing party shall keep the other party informed of the steps
being taken. Each party agrees to fully cooperate with the other in prosecuting
any appeal. During the pendency of any such contest, both Landlord and Tenant
shall take all actions required to prevent the execution/enforcement by the
taxing authorities of any rights against Landlord, Tenant and/or the Real
Property. If, after a Tenant’s Tax Statement has been sent to Landlord, a refund
of Taxes is actually received as a result of a contest made by Landlord, then,
promptly after receipt of such refund, Landlord’s Tax Payment shall be adjusted
appropriately. All actual, documented out of pocket costs incurred by either
party in connection with an appeal shall be prorated between Tenant and Landlord
based on Tenant’s Proporationate Share and Landlord’s Proportionate Share at the
time such costs and expenses are incurred.


(iii)    Landlord will cooperate with Tenant in seeking to obtain a property tax
reduction/partial abatement with respect to all or a portion of the Real
Property and other incentives (collectively, the “PILOT Incentives”) under the
Payment-In-Lieu Of Taxes (“PILOT”) program of The Economic Development Growth
Engine Industrial Development Board of the City of Memphis and County of Shelby,
Tennessee (the “EDGE Board”). Landlord agrees to provide Tenant and the EDGE
Board such information concerning Landlord and the Real Property as may be
reasonably required by Tenant or the EDGE Board in connection with the PILOT
application. Landlord and Tenant understand that the PILOT program will require
(i) that Landlord convey the Real Property (including the Premises) to the EDGE
Board, (ii) that the EDGE Board lease the same back to Landlord pursuant to a
Real Property Lease Agreement (the “Base Lease”), and (iii) that Landlord and
Tenant enter into other related PILOT Incentives documents as required by the
EDGE Board or its counsel (together with the Base Lease, the "PILOT Documents").
Landlord agrees to cooperate with the Tenant's documentation of the PILOT
(including any documentation and actions necessary during and throughout the
term of the PILOT Documents); provided, however, that Landlord shall have the
right to review and negotiate all PILOT Documents in its reasonable discretion.
Landlord acknowledges that only Tenant shall enjoy any ad valorem tax reductions
and abatements applicable to the Premises and Real Property as a result of
Tenant’s PILOT and that no portion of the Real Property unoccupied by Tenant
shall receive tax abatements under Tenant’s PILOT. All costs associated with the
PILOT application and placing the Real Property into the PILOT program shall be
paid by Tenant as incurred. Furthermore, Tenant shall reimburse Landlord (or
directly pay) for any and all actual, documented costs and expenses that it
incurs in connection therewith, including without limitation Landlord’s
reasonable legal fees and the costs of obtaining a leasehold policy of title
insurance in the name of Landlord (and, if applicable, an updated or endorsed
Mortgagee loan policy), including all endorsements reasonably required by
Landlord. All benefits accruing from the placing the Real Property into the
PILOT program with respect to the Premises will inure to Tenant’s benefit.
Tenant shall, upon request of the EDGE Board or Landlord, give its consent to
(x) any mortgage financing which Landlord seeks to place against the Real
Property; (y) any sale and assignment by Landlord of its leasehold interest and
option to purchase as contained in the PILOT Documents; and (z) any easements
over or across portions of the Real Property for utilities and/or ingress and
egress provided such easements do not unreasonably interfere with Tenant’s
operations at the Premises. Any such consents shall be given in writing within
ten (10) business days following receipt by Tenant of such request. Tenant shall
indemnify, defend and hold Landlord harmless from and against any loss, cost or
damages, including reasonable attorneys’ fees and court costs, arising out of
failure of Tenant to timely deliver any such requested consent. Upon conveyance
of the Real Property by Landlord to the EDGE Board, Tenant shall, to the extent
provided in subparagraph (A) below, assume all of the obligations of Landlord in
its capacity as lessee under the terms of the PILOT Documents with respect to
the Real Property (other than those obligations that are expressly imposed upon
Landlord under the terms and provisions of this Lease), and shall agree to
indemnify, defend and hold Landlord harmless from and against any and all
liabilities, expenses, claims, charges or losses which may arise from the
negotiation, execution and implementation of the PILOT Documents and its
operation except as to Landlord's negligence or willful acts or omissions. All
of the obligations of the Landlord with respect to the PILOT Incentives, the
PILOT, and the PILOT Documents, contained anywhere in this Lease shall be
binding upon Landlord, and their respective heirs, personal representatives,
successors and assigns.


In the event the PILOT transaction is completed, the following provisions shall
become part of this Lease:

15

--------------------------------------------------------------------------------






(A)    Pursuant to the foregoing provisions, Tenant shall assume all of the
obligations of Landlord applicable to the Real Property subject to the PILOT
Documents in its capacity as a lessee under the terms of the PILOT Documents
(other than those obligations that are expressly imposed upon Landlord under the
terms and provisions of this Lease), including without limitation the payment as
and when due of (I) all Basic Rent and Additional Rent (including the PILOT
payments) (each as defined in the PILOT Documents) and other charges which shall
be due with respect to the Real Property subjected to the PILOT Documents, (II)
all costs and expenses to exercise the Purchase Option (as defined in the PILOT
Documents (including the option price of $1,000.00, recording expenses and
attorneys’ fees), and (III) all indemnification and reimbursement due from
Landlord to the EDGE Board under the PILOT Documents, except to the extent the
same are attributable to the acts or omissions of Landlord. Such assumed
obligations by Tenant shall be subject to the following provisions:


1.    Such assumed obligations shall not abate unless (and only to the extent
that) an abatement is expressly provided under the terms of the PILOT Documents.


2.    Tenant shall at all times throughout the term of the PILOT Documents cause
the Real Property and/or the Premises to constitute a “Project” within the
meaning of Section 7-53-101 of the Tennessee Code Annotated.


(B)    Landlord shall at all times be responsible and fully liable for any and
all claims, damages, expenses, liability and demands suffered by Tenant
resulting from Landlord's negligence, intentional misconduct or failure to
perform any of the lessee's obligations under the PILOT Documents that are
expressly imposed upon Landlord under the terms and provisions of this Lease,
including, but not limited to, Landlord’s obligation to execute such documents
(with such reasonable assurances and indemnities from Tenant as Landlord may
reasonably require), respond to notice or notify Tenant, or take such other
ministerial acts as may be required under the PILOT Documents, all at Tenant’s
cost and expense. Landlord shall take no action intended to terminate or void
the PILOT Documents unless Tenant has so requested or is in default (with any
applicable cure period having expired) under any material term or provision of
this Lease, and Landlord shall not be liable for any damages which may be
suffered by Tenant unless the same are suffered as a direct and proximate result
of the gross negligence or willful misconduct of Landlord. Notwithstanding the
above, Landlord shall have no liability for the Landlord's obligations under the
PILOT Documents that are specifically assumed by the Tenant under this Lease.


(C)    Tenant shall undertake full responsibility to monitor the termination
date of the PILOT Documents and shall take all necessary steps to exercise, on
behalf of Landlord, the option to repurchase the Real Property as provided in
the PILOT Documents, at its termination. Tenant shall give notice to Landlord in
a timely fashion to allow Landlord to take necessary steps to join with Tenant
in the exercise of the option, and Tenant shall indemnify Landlord against any
loss which may arise as a result of the failure of Tenant to initiate actions to
exercise the PILOT Documents purchase option.


(D)    Within ten (10) days after the receipt of any real property tax and/or
payment in lieu of tax bills from either the Shelby County Trustee or the City
of Memphis Treasurer, the Landlord shall provide a copy of such bills to the
Tenant.


(c)    Tenant shall pay to Landlord within thirty (30) days after demand as
Additional Rent any occupancy tax or rent tax now in effect or hereafter
enacted, if payable by Landlord in the first instance or hereafter required to
be paid by Landlord.
    
(d)    In the event that Landlord receives notice of an assessment change or
reassessment of the Real Property, Landlord shall promptly send notice to Tenant
pursuant to the notice provisions of this Lease.

16

--------------------------------------------------------------------------------




 
(e)    If the Commencement Date or the Expiration Date occurs on a date other
than January 1 or December 31, respectively, Landlord’s Tax Payment under this
Article III for the Tax Year in which such Commencement Date or Expiration Date
occurs shall be apportioned in that percentage which the number of days in the
period from the Commencement Date to December 31 or from January 1 to the
Expiration Date, as the case may be, both inclusive, bears to the total number
of days in such Tax Year. If the Commencement Date or the Expiration Date occurs
on a date other than January 1 or December 31, respectively, any Landlord’s
Operating Payment under this Article III for the Operating Year in which such
Commencement Date or Expiration Date occurs shall be apportioned in that
percentage which the number of days in the period from the Commencement Date to
December 31 or from January 1 to the Expiration Date, as the case may be, both
inclusive, bears to the total number of days in such Operating Year. In the
event of a termination of this Lease, any Landlord’s Tax Payment and Landlord’s
Operating Payment under this Article III shall be paid or adjusted within thirty
(30) days after submission of a Tenant’s Statement. The rights and obligations
of Landlord and Tenant under the provisions of Article III with respect to any
Landlord’s Tax Payment shall survive the expiration or termination of this
Lease.


Section 3.3. (a)    Landlord shall reimburse Tenant a portion of Reimbursable
Operating Expenses accruing on or after January 1, 2017 for such Operating Year
and for each successive Operating Year during the Term in an amount (“Landlord’s
Operating Payment”) equal to Landlord’s Proportionate Share of the Reimbursable
Operating Expenses. Landlord’s Operating Payment shall be payable by Landlord to
Tenant within ten (10) days after receipt of a Tenant’s Operating Statement,
which shall be delivered to Landlord within sixty (60) days following any such
applicable Operating Year pursuant to Section 3.3(c).


(b)     Following each Operating Year, Landlord shall deliver to Tenant an
Adjacent Property Utility Payment within ten (10) days after receipt of a
Building 1 Utility Statement.


(c)    Within sixty (60) days following the end of each applicable Operating
Year, Tenant shall furnish to Landlord a Tenant’s Operating Statement for such
Operating Year. Each such year-end Tenant’s Operating Statement shall be
accompanied by a computation of Reimbursable Operating Expenses prepared by a
qualified professional employee or agent of Tenant from which Tenant shall make,
in reasonably sufficient itemized detail, the computation of Landlord’s
Proportionate Share of the Reimbursable Operating Expenses due.


(d)    Tenant shall pay to the appropriate taxing authority, as and when due,
any and all taxes due with respect to Tenant’s personal property in the
Premises.


Section 3.4. Tenant’s failure to timely render any Tenant’s Statement with
respect to any Tax Year or Operating Year shall not prejudice its right
thereafter to render a Tenant’s Statement with respect thereto or with respect
to any subsequent Tax Year or Operating Year, as the case may be.


Section 3.5. Any Tenant’s Statement sent to Landlord shall be conclusively
binding upon Landlord unless, within ninety (90) days after such Tenant’s
Statement is sent, Landlord shall send a written notice to Tenant objecting to
such Tenant’s Statement and specifying, to the extent reasonably practicable,
the respects in which such Tenant’s Statement is disputed. If Landlord shall
send such notice with respect to a Tenant’s Statement, Landlord may select and
pay an independent certified public accountant or a member of an independent
firm which is engaged in the business of auditing lease escalation clauses (an
“Approved Examiner”) provided that such Approved Examiner is not and has not
during the Term been affiliated with, a shareholder in, an officer, director,
partner, or employee of, Landlord, and such Approved Examiner may, during normal
Operating Hours and upon reasonable advance written notice to Tenant, examine
Tenant’s books and records relating to the Reimbursable Operating Expenses and
Reimbursable Taxes to determine the accuracy of Tenant’s Statement. Landlord
recognizes the confidential nature of Tenant’s books and records, and agrees
that any information obtained by an Approved Examiner during any examination
shall be maintained in strict confidence by such Approved Examiner, without
revealing same to any Person except Landlord and/or those advisors of Landlord
who also agree to keep such information confidential. If, after such
examination, such Approved Examiner shall dispute such Tenant’s Statement,
either party may refer the decision of the issues raised to a reputable
independent firm of certified public accountants, selected by Tenant (provided
that such independent firm is not and has not during the Term been affiliated
with, a shareholder in, an officer, director, partner, or employee of, Tenant),
and

17

--------------------------------------------------------------------------------




approved by Landlord, which approval shall not be unreasonably withheld or
delayed, and the decision of such accountants shall be conclusively binding upon
the parties. The fees and expenses involved in resolving such dispute shall be
borne by Landlord, unless the final determination is that Tenant’s Statement
overstated Reimbursable Operating Expenses and/or Reimbursable Taxes by more
than five percent (5%), in which case Tenant shall pay the reasonable fees and
expenses involved in resolving the dispute including, without limitation, the
costs and expenses of Landlord's Approved Examiner and of the independent firm
of certified public accountants selected by Tenant. Notwithstanding the giving
of such notice by Landlord, and pending the resolution of any such dispute,
Landlord shall pay to Tenant when due the amount shown on any such Tenant’s
Statement, as provided in this Article III. Landlord shall pay the amount of any
underpayment to Tenant and Tenant shall refund the amount of any overpayment to
Landlord, within thirty (30) days after resolution of such dispute.


Section 3.6. Landlord shall be responsible for (a) the maintenance, repair and
replacement of the front gate and access driveway located on the Access Parcel
(as defined hereinafter) which are both located on the Adjacent Property and (b)
the entrance landscaping, irrigation, lighting, seasonal decorations and tree
care, each situated on and around the access drive located on the Adjacent
Property to the same standard and care as required of Tenant (as to other items)
under Section 6.1 hereunder. Following each Operating Year, Landlord shall
deliver to Tenant a statement containing a summary of the costs and expenses
incurred by Landlord in connection therewith within thirty (30) days following
each Operating Year; and fifty percent (50%) of such costs and expenses shall be
payable by Tenant to Landlord within ten (10) days after receipt of such
statement.


Section 3.7 Landlord shall allow Tenant (and cooperate with Tenant) to place all
necessary items for the care, use and maintenance of the Premises and Real
Property in Tenant's name and under Tenant's control pursuant to the terms of
this Lease, including, without limitation, Tenant placing the utilities
servicing the Premises and Real Property in Tenant's name. In addition, Landlord
will reasonably cooperate with Tenant with respect to Tenant's participation in
any utility or other incentive program related to the Premises and/or Real
Property, including, without limitation, any grant or utility cost discount
programs offered by Memphis Light Gas and Water and/or the Tennessee Valley
Authority (the "Utility Discount Programs").


ARTICLE IV


USE AND OCCUPANCY


Section 4.1. Tenant shall use and occupy the Premises for the Permitted Use and
for no other purpose without the prior written consent of Landlord, which may be
withheld or conditioned in Landlord’s sole, but reasonable, discretion. Tenant
and Tenant’s use of the Premises shall comply in all respects with the
Restrictive Covenants; however, the Landlord shall not take any action during
the Term of this Lease to effect any change to the Restrictive Covenants without
prior written notice to Tenant, and such change shall not materially interfere
with Tenant’s use and occupancy of the Premises; and Tenant shall indemnify
Landlord against any loss, cost or damage (including costs of defense and
reasonable attorneys’ fees) arising as a result of the failure of the Tenant or
Tenant’s use of the Premises to so comply. The Permitted Use hereunder shall
also include the following uses and activities:


(i)
Perform simulated use testing of “Products” (e.g. medical devices, medical
products, medical implants, biologic implants, biologic products, and related or
similar products) and materials to determine the physical, chemical and
mechanical properties of samples. Product samples for such simulated-use testing
may be fabricated or assembled in the lab. Lab tests conducted on-site may
include the use of mechanical test machines for fatigue testing, tensile
testing, and similar tests. During these tests, Products are mechanically
broken, damaged and/or crushed in these machines. Mechanical testing may also
include use of slaughterhouse products (including, among other things, pork
shoulder and bovine femur) and human cadaver tissues in simulated use scenarios.

(ii) The simulated product testing requires the use of hydraulic oil, including
the disposal of used oil.
(iii) Perform metallography and material analysis of Products received from
suppliers and other specimen parts. Perform specimen preparation of product
parts, including metal, ceramic and polymer materials,

18

--------------------------------------------------------------------------------




for laboratory usage. These procedures will include grinding, wet polishing and
etching metal parts. These procedures may also include the use of hydrofluoric
acid, nitric acid and hydrochloric acid. A byproduct of these tests is
particulate that will enter into the drainage system.
(iv) Perform benchtop tests, such as FTIR (Fourier transform infrared
spectroscopy), x-ray diffraction (State of Tennessee certified radiation), DSC
(differential scanning calorimetry), light microscopy, dissolution, set-time,
curing temperature, particle size, surface area and scanning electron microscopy
to analyze sample materials using, among other techniques, image analysis and
chemical identification. Liquid nitrogen and carbon tetrachloride are used in
some of these analyses.
(v) Perform testing on joint replacement Products to analyze the friction,
lubrication and wear of the joints. To simulate human bodily fluids, the tests
are performed using a bovine serum. The chemical sodium azide is used as a
preservative in these tests.
(vi) Perform general cell culture. Materials used in the cell culture process
include, among other things, bovine serum, osteosarcoma cells, rat marrow cells,
antibiotics, human stem cells, mouse derived fibroblasts (cells of connective
tissue), carbon dioxide, buffer solutions, culture media, protolytic enzyme
inhibitors and DMSO (dimethyl sulfoxide).
(vii) Perform analysis of Products that are retrieved from the field after
active usage. This will include preparation such as cutting, and any variety of
the various tests and procedures discussed above. In order to perform the
analysis, the product retrieved from the field may be delivered to the facility
along with human bone and tissue. Permanent (e.g. metal or polymer) implant
specimens received by the facility will be sterilized before delivery.
Biological implant specimens are typically received non-sterile and fixed in
formalin.
(viii) Perform analysis for the FDA, product release and quality control. This
will include any variety of the various tests and procedures discussed above.
(ix) Perform analysis on competitive Products. This will include any variety of
the various tests and procedures discussed above.
(x) Utilize and store the following gases in compressed states (i) nitrogen,
(ii) argon, (iii) oxygen, and (iv) carbon dioxide.
(xii) Perform product demonstrations and education for surgeons, sales
representatives and new employees of Wright Medical Technology, Inc. with
sawbones (synthetic material which mimics the human body) and human cadavers
being utilized.
(xiii) Utilize rapid prototype development machines, or similar processes and/or
procedures, to create various Products at the facility for research and
analysis. The use of small scale saw mills and lathes will be used in the
creation of parts and Products for research and in other non-saleable goods
(i.e., test procedures only). Other materials used in product formulation
activities may include, but are not limited to, calcium sulfate, calcium
phosphate, polymer powders, glycolic acid, bone marrow aspirate, processed
(non-fixed) human bone, porcine and bovine bone, tissue and tendon, and ethanol.
No Products produced in the laboratory will be used for commercial sales
purposes.
(xiv) Park mobile labs on the Land (in such areas designated in or agreed upon
pursuant to Section 4.2) for use in product demonstration and education which
may include any of the uses and activities described above (“Mobile Labs”).
(xv) And all other current and future procedures and processes related to the
research and development of medical devices, medical products, medical implants,
biologic implants, biologic products, and related or similar products.

19

--------------------------------------------------------------------------------




Notwithstanding the foregoing, (a) Tenant’s use and occupancy of the Premises
shall at all times be in compliance with the Requirements, including without
limitation all rules and regulations of the FDA, and (b) the Premises shall not
be used for any purpose that would violate the certificate of occupancy of the
Buildings, create unreasonable or excessive elevator, parking or floor loads, or
loud noises, excessive vibrations or offensive odors; materially impair or
interfere with any of the Buildings’ operations; materially interfere with the
use of the other areas of Building 2 by any other tenants; or materially impair
the appearance of the Buildings.


Section 4.2. As long as Tenant continues to lease all of Building 1 and, at a
minimum, the entire first floor of Building 2, Landlord shall keep and provide
seventy-five percent (75%) of the existing parking spaces located upon the Real
Property for Tenant’s use (or an incremental proportionate share of the total
parking spaces located upon the Real Property if Tenant exercises the Expansion
Option). Notwithstanding the foregoing or any other provision in this Lease,
during the first three (3) years of the Term, Landlord shall keep and provide
one hundred percent (100%) of the existing parking spaces located on the Real
Property for Tenant's use. Such parking shall include the exclusive use of the
two-story parking deck immediately west of Building 1, and shall also include
surface parking in areas and parking within the garage beneath Building 2
designated from time to time by Landlord (subject to Tenant's Reserved Parking
Spaces, as defined below). Parking within the garage beneath Building 2 as well
as the surrounding surface parking spaces of Building 2 shall be allocated on a
pro rata basis to be shared by Tenant with other tenant(s) of Building 2, if
any. In no event shall Tenant be permitted to use any parking spaces located on
the Adjacent Property. Tenant also may park and operate its Mobile Labs in the
areas designated and as shown on Exhibit “I” attached hereto, or in other
locations mutually agreeable to Landlord and Tenant. Further, Tenant may, in
Tenant's reasonable discretion, and at Tenant's sole cost, reconfigure the
surface parking area and/or the Premises to provide adequate space for the
ingress, egress, and parking of the Mobile Labs; provided, however, that any
loss of parking spaces in connection therewith shall be deducted from Tenant’s
share of parking spaces hereunder in the event that there is another tenant(s)
in Building 2. With respect to any and all parking spaces designated by Landlord
for the use of the Tenant, the Tenant shall have guaranteed, exclusive use of
such spaces during Operating Hours. If Landlord is unable to provide such use,
the Tenant shall have the right, in addition to any other rights under this
Lease or otherwise, at Landlord's expense, to tow any impediments, including,
but not limited to vehicles and equipment. Landlord shall not allow any
third-parties to use any of the parking spaces designated for use by Tenant
hereunder for any reason during Operating Hours, unless approved in the sole
discretion of the Tenant. With respect to all of the parking spaces specifically
designated to the Tenant in the garage beneath Building 2, Tenant shall have
guaranteed, exclusive use of such spaces at all times during the Term of this
Lease. Tenant shall be allowed ten (10) reserved and marked parking spaces in
the garage beneath Building 2 as shown on Exhibit “G” hereto for Tenant's
exclusive use (the "Tenant's Reserved Parking Spaces") at all times, and the
installation and maintenance of any signage indicating Tenant’s Reserved Parking
Spaces shall be at Tenant’s sole discretion, cost and expense.


Notwithstanding anything in this Section 4.2 or the Lease to the contrary and in
addition to Landlord's obligations under this Section 4.2, Tenant shall control
all access and use of the parking lot, parking spaces (both surface spaces and
spaces located within the two-story parking deck immediately west of Building 1
and the garage beneath Building 2), drives/road and Common Areas located on the
Real Property; provided, however, that Tenant agrees to provide for and permit
the reasonable use of such parking lot, parking spaces, drives/road and Common
Areas located on the Real Property to other tenants of Building 2 (if any) with
the use of parking spaces by other tenants of Building 2 based upon the
percentage of the Buildings occupied by specific tenants of Building 2.


Section 4.3. The Real Property and Adjacent Property are encumbered by certain
agreements related to the upkeep and maintenance of the Real Property, Adjacent
Property and a portion of the Adjacent Property described in Exhibit “J”
attached hereto (the “Access Parcel”) with such agreements being identified by
name, date and Register’s Office recording number as follows: (i) Access
Easement Agreement dated as of September 18, 2003 recorded at 03196359 in the
Register Office (“Access Easement”), (ii) Utility and Drainage Easement
Agreement dated as of September 18, 2003 recorded at 03196360 in the Register’s
Office (“Utility Easement”) and (iii) Revocable License Agreement dated as of
September 18, 2003 recorded at 03196361 in the Register’s Office (“License
Agreement”) (the Access Easement, Utility Easement and License Agreement are
collectively referred to as the “Shared Use Documents”).


In order to provide Tenant with suitable access from Cherry Road to the Real
Property and the use of certain drainage and utility easements and license
rights benefitting the Real Property, Landlord hereby grants Tenant the right to
use

20

--------------------------------------------------------------------------------




and enjoy, during the Term of this Lease (including any renewal terms under the
Renewal Option under Section 2.7 of this Lease or otherwise) and to the full
extent allowed and exercisable by Landlord thereunder, all of Landlord's rights,
easements, uses and licenses (including, without limitation, access, maintenance
and self-help rights right thereunder) contained in the Shared Use Documents
with such granting of rights under the Shared Use Documents being irrevocable by
Landlord, its successor and/or assigns (or any party succeeding to Landlord's
rights under this Lease in any manner) during the Term of this Lease (including
any renewal terms under the Renewal Option under Section 2.7 of this Lease or
otherwise). In addition, Landlord and Tenant agree that (i) the rights granted
to Tenant and obligations of Landlord under this Section 4.3 shall be clearly
referenced (including by Register's Office recording numbers) in the Memorandum
of Lease to be recorded pursuant to Section 34.1 of this Lease and such
Memorandum of Lease shall also include an identification of both the Real
Property and Adjacent Property, (ii) the Shared Use Documents shall not be
amended, modified, cancelled, revoked or otherwise altered in any way during the
Term of this Lease (including any renewal terms under the Renewal Option under
Section 2.7 of this Lease or otherwise) without the written consent of Tenant,
(iii) Landlord shall, at all times during the Term of this Lease (including any
renewal terms under the Renewal Option under Section 2.7 of this Lease or
otherwise), fully comply with all obligations and requirements of the fee owner
of the Real Property under the Shared Use Documents irrespective of whether
Landlord retains fee ownership in the Real Property or if fee ownership is
transferred to the Lessor (EDGE Board) and Landlord retains a leasehold interest
in the Real Property, (iv) if Landlord fails to comply with its obligations
under the Shared Use Documents, or is otherwise in default thereunder, Tenant
shall, in addition to all other remedies available at law or in equity, have the
right to perform such obligations or cure such default on behalf of Landlord and
be reimbursed by Landlord upon demand for the actual costs thereof together with
interest at the Base Rate, (v) Landlord shall exercise its rights under the
Shared Use Documents in such a manner so as not to unreasonably interfere with,
obstruct or delay the conduct and operations of the business of Tenant at any
time conducted on the Real Property, including, without limitation, access to
and from the Real Property and Premises (Tenant shall have a right of access
over, under, in and across the Access Parcel with such right of access being
non-exclusive and shall be for the purposes of passage by Tenant and its agents,
contractors, employees, licensees and invitees to have egress, ingress and
access over and across the Access Parcel and for any other rights contained in
the Shared Use Documents) and (vi) both Landlord and Tenant agree that all
actions taken under the Shared Use Documents shall be lawful and in conformance
with all Requirements.


In the event of a violation or threat thereof of any of the provisions of this
Section 4.3, Landlord agrees that such violation or threat thereof shall cause
the Tenant to suffer irreparable harm and Tenant shall have no adequate remedy
at law. As a result, in the event of a violation or threat thereof of any of the
provisions of this Section 4.3, Tenant, in addition to all remedies available at
law or otherwise under this Lease, shall be entitled to injunctive or other
equitable relief to enjoin a violation or threat thereof of Section 4.3 of this
Lease.


In the event that there is a conflict between any of the Shared Use Documents
and this Lease, the terms of this Lease shall control.


        

































21

--------------------------------------------------------------------------------




ARTICLE V


INITIAL CONSTRUCTION AND ALTERATIONS


Section 5.1. Landlord and Tenant agree that the construction of Tenant’s Work,
as defined in the Work Letter Agreement attached hereto as Exhibit “H” and
incorporated herein (the “Work Letter Agreement”), shall be performed in
accordance with the terms and conditions of the Work Letter Agreement. TENANT
HEREBY ACCEPTS THE PREMISES “AS IS, WHERE IS,” AND WITHOUT ANY WARRANTY, EXPRESS
OR IMPLIED, EXCEPT AS OTHERWISE SET FORTH IN THIS LEASE.


Section 5.2.  (a)    Except as otherwise set out in Section 5.2(f) hereof and
except for the improvements, construction and alternations made by Tenant
pursuant to the terms and conditions of the Work Letter Agreement, Tenant shall
not make or permit to be made any Alterations without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Reference is made to Exhibit “F” hereto, which contains the “Tenant
Design and Construction Standards” applicable to the Buildings, which is
incorporated by reference in this Lease. Landlord reserves the right to make
reasonable changes and additions thereto.


(b)    (1)     Prior to making any Alterations, Tenant shall (i) submit to
Landlord two (2) sets of detailed plans and specifications (including layout,
architectural, electrical, mechanical and structural drawings) that comply with
all Requirements for each proposed Alteration, and Tenant shall not commence any
such Alterations without first obtaining Landlord’s prior written approval of
such plans and specifications; (ii), at Tenant’s expense, obtain all permits,
approvals and certificates required by any Governmental Authorities; and (iii)
furnish to Landlord duplicate original policies or certificates thereof of
worker’s compensation insurance (covering all persons to be employed by Tenant
and/or Tenant’s contractors and subcontractors in connection with such
Alterations) and commercial general liability insurance (including premises
operation, bodily injury, personal injury, death, independent contractors,
products and completed operations, broad form contractual liability and broad
form property damage coverages) in such form, with such companies, for such
periods and in such amounts as Landlord may reasonably approve, naming Landlord
and its agents, any Lessor and any Mortgagee, as additional insureds. Upon
completion of such Alterations, Tenant, at Tenant’s expense, shall obtain
certificates of final approval of such Alterations required by any Governmental
Authority and shall furnish Landlord with copies thereof, together with the “as
built” plans and specifications for such Alterations. All Alterations shall be
made and performed in accordance with the plans and specifications therefor as
approved by Landlord, all Requirements, Restrictive Covenants and the Rules and
Regulations. All materials and equipment to be incorporated in the Premises as a
result of any Alterations shall be first quality and no such materials or
equipment shall be subject to any lien, encumbrance, chattel mortgage, title
retention or security agreement. In addition, any such Alterations for which the
cost of labor and materials (as estimated by Landlord’s architect, engineer or
contractor) is in excess of Seventy-Five Thousand Dollars ($75,000.00), either
individually or in the aggregate with any other Alterations constructed in any
twelve (12) month period, shall be performed only under the supervision of a
licensed architect reasonably satisfactory to Landlord.


(2)     Landlord reserves the right to disapprove any plans and specifications
in whole or in part, to reserve approval of items shown thereon pending its
review and approval of other plans and specifications, and to condition its
approval upon Tenant making revisions to the plans and specifications or
supplying additional information; provided, however, that Landlord shall be
reasonable in its exercise of these rights. In the event Landlord fails to
respond to Tenant’s plans and specifications within five (5) Business Days of
Landlord’s receipt thereof, Landlord shall be deemed to have approved Tenant’s
plans and specifications. Tenant agrees that any reviews or approvals by
Landlord of any plans and/or specifications with respect to any Alterations are
solely for Landlord’s benefit, and without any representation or warranty
whatsoever to Tenant or any other Person with respect to the adequacy,
correctness or sufficiency thereof or with respect to whether such plans and/or
specifications meet or comply with any Requirements or Restrictive Covenants
applicable thereto.



22

--------------------------------------------------------------------------------




(c)    Alterations shall be performed at Tenant’s expense and at such times and
in such manner as Landlord may from time to time reasonably designate, unless,
at the time of the Alterations, Tenant is the only occupant of the Buildings, in
which event, Tenant may control the times and manner (but always in accordance
with all Requirements, Rules and Regulations, and Restrictive Covenants) to
perform the Alterations. All Alterations shall become a part of the Buildings
and shall be Landlord’s property from and after the installation thereof and may
not be removed or changed without Landlord’s prior written consent.
Notwithstanding the foregoing, however, Landlord, upon notice provided to the
Tenant at or before the time of Landlord's approval of the plans as specified in
Section 5.2(b)(1)(i) hereof, may require Tenant to remove any specified
Alterations (other than Tenant’s Work as such is contemplated in the original
Work Letter Agreement) and to repair and restore in a good and workmanlike
manner to Building Standard Condition (reasonable wear and tear excepted) any
damage to the Premises or the Buildings caused by such removal. All Tenant’s
Property shall remain the property of Tenant and, unless Landlord and Tenant
shall agree otherwise, on or before the Expiration Date, Tenant's Property
shall, at Tenant’s cost, be removed from the Premises by Tenant, and Tenant
shall repair and restore in a good and workmanlike manner to Building Standard
Condition (reasonable wear and tear excepted) any damage to the Premises or the
Buildings caused by such removal. The provisions of this Section 5.2(c) shall
survive the expiration or earlier termination of this Lease.


(d)    All Alterations shall be performed, at Tenant’s sole cost and expense, by
contractors, subcontractors or mechanics approved by Landlord in Landlord’s
reasonable discretion.


(e)    (1)     Any mechanic’s lien filed against the Premises or the Real
Property for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant shall be canceled or discharged, or a bond may be
filed, by or for Tenant, at Tenant’s expense, within thirty (30) days after such
lien shall be filed, by payment or filing of the bond required by law, and
Tenant shall indemnify, defend and hold Landlord harmless from and against any
and all costs, expenses, claims, losses or damages resulting therefrom by reason
thereof.


(2)     If Tenant shall fail to discharge such mechanic’s lien [as stated in
Section 5.2(e)(1) above] within the aforesaid period, then, in addition to any
other right or remedy of Landlord, Landlord may, but shall not be obligated to,
discharge the same either by paying the amount claimed to be due or by procuring
the discharge of such lien by deposit in court or bonding, and in any such
event, Landlord shall be entitled, if Landlord so elects, to compel the
prosecution of an action for the foreclosure of such mechanic’s lien by the
lienor and to pay the amount of the judgment, if any, in favor of the lienor,
with interest, costs and allowances.


(3)     Any amount paid by Landlord for any of the aforesaid charges and for all
reasonable expenses of Landlord (including, but not limited to, reasonable
attorneys’ fees and expenses) incurred in defending any such action, discharging
said lien or in procuring the discharge of said lien, with interest on all such
amounts at the Applicable Rate from the date of payment, shall be repaid by
Tenant within thirty (30) days after written demand therefor, and all amounts so
repayable, together with such interest, shall be considered Additional Rent.


(f)    Notwithstanding anything to the contrary set forth in this Article V,
Tenant, without Landlord’s consent, is permitted to make Alterations to the
Premises which relate only to the cosmetic appearance, nonstructural components,
and/or non-load-bearing portions of the Premises (and which do not affect the
structural and/or load-bearing elements of the Building), provided such
Alterations do not exceed, in the aggregate, more than Two Hundred and Fifty
Thousand Dollars ($250,000.00) during any twelve (12) month period during the
Term.


Section 5.3. Any plans for Alterations shall be prepared at Tenant’s sole cost
and expense, and Landlord shall not charge Tenant a fee or charge (regardless of
the form) for Landlord’s (and/or Landlord’s agents’) review of any plans.


Section 5.4. Landlord, upon the request of Tenant, shall join in any
applications for any permits, approvals or certificates required to be obtained
by Tenant in connection with any permitted Alterations (provided that the
provisions of the applicable Requirements shall require that Landlord join in
such application or Landlord's joinder is

23

--------------------------------------------------------------------------------




otherwise required) and shall otherwise cooperate with Tenant in connection
therewith, provided that Landlord shall not be obligated to incur any cost or
expense or liability in connection therewith and shall be reimbursed by Tenant
for any and all reasonable expenses incurred by Landlord in connection therewith
(including reasonable attorneys’ fees and disbursements).


Section 5.5. Upon Landlord's written request, Tenant shall furnish to Landlord
copies of records of all Alterations and of the cost thereof within sixty (60)
days after the completion of such Alterations.


Section 5.6. During the course of any Alterations and any construction by Tenant
or Landlord, whether on the Land or on any real property adjacent to the Land,
Landlord and Tenant shall cooperate with each other, and shall cause their
contractors and subcontractors to cooperate, so as to minimize interruption and
interference with each other’s construction activities.


Section 5.7 Tenant shall have the right to install additional generators
("Tenant's Generators") in the areas on the Real Property as shown in Exhibit M
hereto and in other locations designated by Tenant with such other locations
being subject to Landlord’s approval, which shall not be unreasonably withheld,
conditioned or delayed. Tenant's Generators shall at all times be the property
of the Tenant and may be removed by the Tenant at any time in Tenant's sole
discretion; provided, however, that such removal shall be done in a workmanlike
manner and shall not materially disturb the Building Systems, the Real Property
the Adjacent Property or any other tenant(s) of Building 2.


Section 5.8 Subject to Landlord consent, which shall not be unreasonably
withheld, conditioned or delayed, Tenant shall have the right to cause any
number of mobile telephone companies to install equipment and/or wiring
necessary for the use and functionality of mobile phones and other electronic
devices and/or equipment as required by Tenant throughout the Premises.


Section 5.9. Reserved.


Section 5.10. To the extent such warranties are still in effect and valid and to
the extent such transfers and/or assignments are permissible, Tenant hereby
transfers and assigns to Landlord (without any representation as to validity of
the underlying warranties or the ability to transfer or assign the same) (i) any
and all of its rights in all warranties given by Tenant’s contractors and
subcontractors in connection with the Work Letter Agreement effective as of the
end of the Term and (ii) any such warranties given in connection with any other
Alterations in the future effective as of the end of the Term.


Section 5.11. Notwithstanding anything in this Lease to the contrary, Tenant
may, at all times, make, without any Landord consent or approval, all
alterations, improvements, repairs, replacements, upgrades and similar
activities to the Security System as deemed necessary or desirable by Tenant
located anywhere on or within the Premises and the Real Property.

































24

--------------------------------------------------------------------------------




ARTICLE VI


REPAIRS


Section 6.1. Tenant covenants to use due care in its use and occupancy of the
Premises. At Tenant’s sole cost and expense, Tenant shall maintain the Buildings
in a Class A manner and shall operate, maintain and make all necessary repairs
and replacements (both structural and non-structural) to the Real Property,
including without limitation to the Buildings, Building Systems, Non-Standard
Building Installations, Premises and the Common Area, both exterior and
interior, in conformance with standards applicable to Class A office buildings
in Memphis, Tennessee, except for those repairs or replacements which are
necessary as a result of the negligent or willful acts or omissions of Landlord
or for which Landlord is responsible pursuant to any other provision of this
Lease, including without limitation Section 6.3. All maintenance and repairs and
replacements shall be performed by Tenant in a manner and with materials and
design of first class and quality consistent with first-class office buildings
in Memphis, Tennessee, and shall be made in accordance with the provisions of
Article V, and Tenant shall use its commercially reasonable efforts to minimize
interference with any other tenant’s use and occupancy of their premises in
making any and all necessary or reasonable repairs, alterations, additions,
improvements or replacements hereunder. If Tenant shall fail, after thirty (30)
days’ notice (or such shorter period as may be required because of an
emergency), to proceed with due diligence to make any repairs or replacements
required to be made hereunder, the same may be made by Landlord, at the expense
of Tenant, and the actual, documented expenses thereof incurred by Landlord,
with interest thereon at the Applicable Rate, shall be paid to Landlord, as
Additional Rent, within thirty (30) days after rendition of a bill or statement
therefor. For the avoidance of doubt, Tenant’s obligations hereunder shall apply
to the entirety of the Real Property, regardless of whether or not there may be
other tenants occupying portions of Building 2; provided, however, that Landlord
shall always be responsible for payment of any reimburseable expenses or charges
due to Tenant by Landlord under Article III of this Lease or otherwise based
upon Landlord's Proportionate Share and Tenant shall not look to other occupants
of the Buildings or Real Property for any such payments (it being understood
that Landlord is primarily liable for all such amounts).


Notwithstanding anything in this Section 6.1 to the contrary, in the event that
there is another tenant or tenants occupying portions of Building 2, Tenant
shall not be responsible for any repair and maintenance obligations, and
Landlord shall be responsible for the entire maintenance, management and cost
thereof, in connection with the following items with respect to such other
tenant(s) space: (1) housekeeping; (2) IT systems; (3) plumbing and plumbing
fixtures; (4) lighting and electrical; (5) VAV boxes and filters; (6) interior
finishes; and (7) any elevator servicing the Second Entrance (collectively,
“Excluded Operating Expenses”). Notwithstanding anything in this Lease to the
contrary, Landlord and its agents shall have the right to access the Real
Property for the purposes of repair and maintenance of items comprising Excluded
Operating Expenses in connection with such other tenant(s)’ space.


Section 6.2. Tenant shall not locate or move any safe, heavy machinery or heavy
equipment into or out of the Buildings (except to the extent required by
Tenant's Work under the Work Letter Agreement or an Alteration under this Lease)
without Landlord’s prior consent and supervision, which consent and supervision
shall not be unreasonably with-held, conditioned or delayed. All work in
connection therewith shall be done at Tenant’s cost and shall comply with the
Requirements, and shall be done during such hours as Landlord may reasonable
designate. Business machines and mechanical equipment shall be placed and
maintained by Tenant, at Tenant’s expense, in settings sufficient, in Landlord’s
reasonable judgment, to absorb and prevent vibration, noise and annoyance.


Section 6.3. (a) Landlord shall only be responsible for the maintenance, repair
and replacement of the roofs of the Buildings at such time as recommended by a
qualified roofing contractor with Landlord using commercially reasonable efforts
to minimize interference with Tenant’s use and occupancy of the Premises and
Real Property in making any and all such necessary or reasonable repairs or
replacements.


(b) Notwithstanding Section 6.3(a) or any other provision of this Lease,
Landlord agrees to reimburse Tenant for any Major Mechanical Replacement to the
extent that the costs and expenses for parts and labor in connection with any
single such replacement occurrence exceeds $50,000 (a "Major Mechanical
Reimbursement Event"), and only for those costs and expenses in excess of
$50,000. Such reimbursement obligations of Landlord shall be on the following
terms:



25

--------------------------------------------------------------------------------




(i) Landlord shall not be obligated to reimburse Tenant for maintenance costs
and expenses made by Tenant in the ordinary course of operating any Major
Mechanical;


(ii) There are no limits to the number of Major Mechanical Reimbursement Events
that may occur during the Term of this Lease or during any other time period
under this Lease (for example, per year);


(iii) There is no monetary cap or cumulative maximum amount to be paid under
this Lease by Landlord for any and all Major Mechanical Reimbursement Events;


(iv) The need for repairs and/or replacements to any Major Mechanical shall be
determined by Tenant in its discretion as operator of the Major Mechanicals;
provided, however, that replacement of a Major Mechanical will be considered a
“Major Mechanical Replacement” only if the conditions in the definition of
“Major Mechanical Replacement” are satisfied in all respects;


(v) Within fifteen (15) days following the completion of a Major Mechanical
Replacement, Tenant will invoice Landlord for the amount payable by Landlord,
and Landlord will pay such amount in full within fifteen (15) days after
receipt. If Landlord fails to pay such amount to Tenant within such fifteen (15)
day period, then Tenant may set off such amounts against any payments due to
Landlord from Tenant under this Lease, including, without limitation, Rental,
and Tenant may continue such set off until the full amounts owed to Tenant by
Landlord for unpaid Major Mechanical Replacements have been paid in full. The
set off rights in this Section 6.3(b)(v) are specially agreed to between
Landlord and Tenant notwithstanding any other provision in this Lease to the
contrary; and


(vi) Landlord acknowledges and agrees that Tenant's acceptance of the Premises
in an "as is, where is" state does not negate Landlord's obligations of
reimbursement under this Section 6.3(b), and Landlord's obligation for
reimbursement under this Section 6.3(b) applies at all times during the Term of
this Lease (including any renewal terms under Section 2.7 hereunder) to all
Major Mechanicals regardless of their condition upon the Commencement Date of
this Lease.


Section 6.4. Without abatement or diminution in Rental, Landlord reserves and
shall have the following additional rights (but not obligations):


(a)As to any portion of Building 2 not occupied by Tenant and commencing upon
the 3rd year of the Term hereunder, to erect, use and maintain pipes and
conduits in and through Building 2 and/or the Land as necessary or desirable for
the operation thereof; provided that all such conduits and pipes shall be
located behind then-existing walls, under floors or above suspended ceilings and
shall not interfere with the use and operation of the Premises, or any equipment
or facilities located therein; and


(b)To take any and all reasonable measures, including inspections, repairs,
alterations, additions and improvements to the Premises or to the Buildings, as
may be necessary or desirable for the safety, protection or preservation of the
Premises or the Buildings.




ARTICLE VII


[RESERVED]


ARTICLE VIII


REQUIREMENTS OF LAW


Section 8.1. Tenant shall not do, and shall not permit Persons Within Tenant’s
Control to do, any act or thing in or upon the Premises or the Buildings which
will invalidate or be in conflict with the certificate of occupancy for the
Premises or the Buildings or violate any Requirements or Restrictive Covenants.
Tenant shall, at Tenant’s sole cost

26

--------------------------------------------------------------------------------




and expense, take all action, including making any required Alterations
necessary to comply with all Requirements (including, but not limited to,
applicable terms of the ADA) which shall impose any violation, order or duty
upon Landlord or Tenant arising from, or in connection with, the Premises,
Tenant’s occupancy, use or manner of use of the Premises (including, without
limitation, any occupancy, use or manner of use that constitutes a “place of
public accommodation” under the ADA) or any installations by Tenant in the
Premises, or required by reason of a breach of any of Tenant’s covenants or
agreements under this Lease, whether or not such Requirements shall now be in
effect or hereafter enacted or issued, and whether or not any work required
shall be ordinary or extraordinary or foreseen or unforeseen at the date hereof;
provided, however, that Landlord shall be responsible for complying with such
Requirement or Restrictive Covenant and for the cost of such compliance if and
to the extent that non-compliance arose because of the acts or omissions of
Landlord.


Section 8.2. Tenant covenants and agrees that Tenant shall, at Tenant’s sole
cost and expense, comply at all times with all Requirements governing the use,
generation, storage, treatment and/or disposal of any Hazardous Materials (as
defined below), the presence of which results from or in connection with the act
or omission of Tenant or Persons Within Tenant’s Control or the breach of this
Lease by Tenant or Persons Within Tenant’s Control. The term “Hazardous
Materials” shall mean any biologically or chemically active or other toxic or
hazardous wastes, pollutants or substances, including, without limitation,
asbestos, PCBs, petroleum products and by-products, substances defined or listed
as “hazardous substances” or “toxic substances” or similarly identified in or
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. 9601 et seq., and as hazardous wastes under the Resource
Conservation and Recovery Act, 42 U.S.C. 6010, et seq., any chemical substance
or mixture regulated under the Toxic Substance Control Act of 1976, as amended
15 U.S.C. 2601, et seq., any “toxic pollutant” under the Clean Water Act, 33
U.S.C. 466 et seq., as amended, any hazardous air pollutant under the Clean Air
Act, 42 U.S.C. 7401 et seq., hazardous materials identified in or pursuant to
the Hazardous Materials Transportation Act, 49 U.S.C. 1802, et seq., and any
hazardous or toxic substances or pollutant regulated as such under any other
Requirements. Tenant shall indemnify, defend and hold harmless all Landlord
Indemnitees from and against any loss, cost, damage, liability or expense
(including reasonable attorneys’ fees and disbursements) arising by reason of
any clean up, removal, remediation, detoxification action or any other activity
required of any Landlord Indemnitees or Tenant Indemnities by any Governmental
Authority by reason of the presence in or about the Building or the Premises of
any Hazardous Materials, as a result of or in connection with the act or
omission of Tenant or Persons Within Tenant’s Control or the breach of this
Lease by Tenant or Persons Within Tenant’s Control. Landlord shall indemnify,
defend and hold harmless all Tenant Indemnitees from and against any loss, cost,
damage, liability or expense (including reasonable attorneys’ fees and
disbursements) arising by reason of any clean up, removal, remediation,
detoxification action or any other activity required of any Landlord Indemnitees
or Tenant Indemnities by any Governmental Authority by reason of the presence in
or about the Building or the Premises of any Hazardous Materials, as a result of
or in connection with the act or omission of Landlord or Persons Within
Landlord's Control or the breach of this Lease by Landlord or Persons Within
Landlord's Control. The foregoing covenants and indemnity shall survive the
expiration or any termination of this Lease.


Section 8.3. If Tenant shall receive notice of any violation of, or defaults
under, any Requirements, liens or other encumbrances applicable to the Premises,
Tenant shall give prompt notice thereof to Landlord.


Section 8.4. If any governmental license or permit shall be required for the
proper and lawful conduct of Tenant’s business and if the failure to secure such
license or permit would materially and negatively affect Landlord or the
Buildings, then Tenant, at Tenant’s expense, shall promptly procure and
thereafter maintain, submit for the reasonable inspection by Landlord, and at
all times comply with the terms and conditions of, each such license or permit.


Section 8.5. Tenant, at Tenant’s sole cost and expense and after notice to
Landlord, may contest, by appropriate proceedings prosecuted diligently and in
good faith, the legality or applicability of any Requirement affecting the
Premises provided that: (a) neither Landlord nor any Landlord Indemnitees shall
be subject to criminal penalties, nor shall the Real Property or any part
thereof be subject to being condemned or vacated, nor shall the certificate of
occupancy for the Premises or the Buildings be suspended, by reason of
noncompliance or by reason of such contest; (b) before the commencement of such
contest, if Landlord or any Landlord Indemnitees may be subject to any civil
fines or penalties or if Landlord may be liable to any independent third party
as a result of such noncompliance, then Tenant

27

--------------------------------------------------------------------------------




shall furnish to Landlord either (i) a bond of a surety company satisfactory to
Landlord, in form and substance reasonably satisfactory to Landlord, and in an
amount at least equal to Landlord's reasonable estimate of the sum of (A) the
cost of such compliance, (B) the penalties or fines that may accrue by reason of
such noncompliance (as reasonably estimated by Landlord) and (C) the amount of
such liability to independent third parties, and shall indemnify Landlord (and
any Landlord Indemnitees) against the cost of such compliance and liability
resulting from or incurred in connection with such contest or noncompliance; or
(ii) other security reasonably satisfactory to Landlord; (c) such noncompliance
or contest shall not constitute or result in a violation (either with the giving
of notice or the passage of time or both) of the terms of any Mortgage, or if
such Mortgage conditions such noncompliance or contest upon the taking of action
or furnishing of security by Landlord, such action shall be taken or such
security shall be furnished at the expense of Tenant; and (d) Tenant shall keep
Landlord regularly advised as to the status of such proceedings.


ARTICLE IX


SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT




Section 9.1. This Lease shall be subject and subordinate to each Mortgage placed
upon the Real Property and any portion thereof by Landlord, whether made prior
to or after the execution of this Lease, and to all renewals, extensions,
supplements, amendments, modifications, consolidations and replacements thereof
or thereto, substitutions there-for, and advances made thereunder. This clause
shall be self-operative and no further agreement of subordination shall be
required to make the interest of any Lessor or Mortgagee superior to the
interest of Tenant hereunder. In confirmation of such subordination, however,
Tenant shall promptly execute and deliver, at its own cost and expense, a
document, in recordable and reasonable form if requested, that Landlord, any
Lessor or any Mortgagee may reasonably request to evidence such subordination.
Tenant shall not do anything, or permit anything under its reasonable control
that would constitute a default under any Mortgage, or omit to do anything that
Tenant is obligated to do under the terms of this Lease so as to cause Landlord
to be in default thereunder. Notwithstanding the foregoing, before any
foreclosure sale under a Mortgage, the Mortgagee shall have the right to
subordinate the Mortgage to this Lease, and, in the event of a foreclosure, this
Lease may continue in full force and effect and Tenant shall attorn to and
recognize as its landlord the purchaser of Landlord's interest under this Lease.
Tenant shall, upon the request of a Mortgagee or purchaser at foreclosure,
execute, acknowledge and deliver an instrument in reasonable form that has for
its purpose and effect of the subordination of the lien of any Mortgage to this
Lease or Tenant's attornment to such purchaser.


Section 9.2. If, at any time prior to the expiration of the Term, any Mortgagee
comes into possession of the Real Property or any portion thereof by receiver or
otherwise, Tenant agrees, at the election and upon demand of any owner of the
Real Property or any portion thereof, or of any Mortgagee in possession of the
Real Property or any portion thereof, to attorn, from time to time, to any such
owner or Mortgagee or any person acquiring the interest of Landlord as a result
of any such termination, or as a result of a foreclosure of the Mortgage or the
granting of a deed in lieu of foreclosure, upon the then-executory terms and
conditions of this Lease (except as provided below), for the remainder of the
Term, provided that such owner or Mortgagee, as the case may be, or receiver
caused to be appointed by any of the foregoing, is then entitled to possession
of the Premises. Any such attornment shall be made upon the condition that no
such owner or Mortgagee shall be:


1.    liable for any act or omission of any prior landlord (including, without
limitation, the then defaulting landlord); or


2.    subject to any defense or offsets (except as set forth in this Lease
and/or the Work Letter Agreement) which Tenant may have against any prior
landlord (including, without limitation, the then defaulting landlord); or


3.    bound by any payment of Rental which Tenant might have paid for more than
the current month to any prior landlord (including, without limitation, the then
defaulting landlord); or


4.    bound by any obligation to perform any work or to make improvements to the
Premises except for (i) repairs and maintenance pursuant to the provisions of
Article VI, (ii) repairs to the

28

--------------------------------------------------------------------------------




Premises or any part thereof as a result of damage by fire or other casualty
pursuant to Article XII, but only to the extent that such repairs can be
reasonably made from the net proceeds of any insurance actually made available
to such owner or Mortgagee and (iii) repairs to the Premises as a result of a
partial condemnation pursuant to Article XIII, but only to the extent that such
repairs can be reasonably made from the net proceeds of any award made available
to such owner or Mortgagee. The provisions of this Section 9.2 shall inure to
the benefit of any such owner or Mortgagee, shall apply notwithstanding that, as
a matter of law, this Lease may terminate, and shall be self-operative upon any
such demand, and no further agreement shall be required to give effect to said
provisions. Tenant, however, upon demand of any such owner or Mortgagee, shall
execute, from time to time, agreements in confirmation of the foregoing
provisions of this Section 9.2, reasonably satisfactory to any such owner,
Lessor or Mortgagee, and acknowledging such attornment and setting forth the
terms and conditions of its tenancy. Nothing contained in this Section 9.2 shall
be construed to impair any right otherwise exercisable by any such owner or
Mortgagee.


Section 9.3. Notwithstanding any provisions of Sections 9.1 & 9.2 hereof or any
other provision of this Lease, Tenant and Landlord (and all Landlord's
successor's and assigns) agree that, in the event any Mortgagee or any other
person or entity (a “Successor Landlord”) becomes the owner of the Real Property
(a) through foreclosure of a Mortgage, (b) by other proceeding to enforce a
Mortgage, or (c) by deed-in-lieu of foreclosure of a Mortgage or the exercise of
another right thereunder (individually and collectively, a “Foreclosure”), then,
as long as Tenant is not in default in the payment or performance of its
obligations under this Lease beyond any applicable notice and cure periods,
Tenant’s possession of the Premises and all other rights granted Tenant under
this Lease will not be disturbed and this Lease will continue in full force and
effect between Successor Landlord and Tenant; provided, however, that if,
notwithstanding the foregoing, this Lease is terminated as a result of a
Foreclosure, a new replacement lease between Successor Landlord and Tenant will
be deemed to be created, with no further instrument required, on the same terms
as this Lease except that the term of the replacement lease will be the then
unexpired Term of this Lease, and Successor Landlord and Tenant will execute a
replacement lease at the request of either of them. In the event a Mortgagee
exercises its rights under a Mortgage at any time while Tenant is not then in
default under this Lease, Mortgagee agrees that it will not name Tenant as a
party to any judicial or non-judicial proceeding to enforce the Mortgage or any
right thereunder unless joinder is required under applicable law. As long as
this Lease otherwise remains in force and effect, Tenant’s options to extend the
Term of this Lease set forth in Section 2.7 of this Lease shall not be
terminated, extinguished or in any way modified by a Foreclosure.


Section 9.4. At any time and from time to time upon not less than twenty (20)
days’ prior notice to Tenant or Landlord given by the other, or to Tenant given
by a Mortgagee, Tenant or Landlord, as the case may be, shall, without charge,
execute, acknowledge and deliver a statement in writing addressed to such party
as Tenant, Landlord or Mortgagee, as the case may be, may designate, in form
reasonably satisfactory to Tenant, Landlord or Mortgagee, as the case may be,
certifying all or any of the following: (i) that this Lease is unmodified and in
full force and effect (or if there have been modifications, that this Lease is
in full force and effect as modified and stating the modifications); (ii)
whether the Term has commenced and Base Rent and Additional Rent have become
payable hereunder and, if so, the dates to which they have been paid; (iii)
whether or not, to the best knowledge of the signer of such certificate, either
Landlord or Tenant is in default in performance of any of the terms of this
Lease and, if so, specifying each such event of default of which the signer may
have knowledge; (iv) whether Tenant has accepted possession of the Premises; (v)
whether Tenant has made any claim against Landlord under this Lease and, if so,
the nature thereof and the dollar amount, if any, of such claim; (vi) whether or
not, to the best knowledge of the signer of such certificate, any Hazardous
Materials exist in, on, under or about the Premises, the Buildings or the Land,
and (vii) such further information with respect to the Lease or the Premises as
Landlord or Tenant may reasonably request or Mortgagee may require; it being
intended that any such statement delivered pursuant hereto may be relied upon by
any prospective purchaser of the Real Property or any part thereof or of the
interest of Landlord in any part thereof, by any Mortgagee or prospective
Mortgagee, by any tenant or prospective tenant of the Real Property or any part
thereof, by any prospective assignee of any Mortgage, or by any assignee of
Tenant.


Section 9.5. As long as any Mortgage exists, Tenant shall not seek to terminate
this Lease by reason of any act or omission of Landlord until Tenant has given
written notice of such act or omission to all Mortgagees at such addresses as
may have been furnished to Tenant in writing by such Mortgagees and, if any such
Mortgagee notifies

29

--------------------------------------------------------------------------------




Tenant within thirty (30) days following receipt of such notice that it intends
to remedy such act or omission, Mortgagee shall have a reasonable period of time
to remedy such act or omission.


ARTICLE X


RULES AND REGULATIONS


Section 10.1. Tenant and Persons Within Tenant’s Control shall comply with
Exhibit “C”, “Rules and Regulations”, along with any and all reasonable
modifications of the same made by Landlord so long as such modifications do not
materially impede Tenant's normal business operations, conflict with provisions
of this Lease or interfere with Tenant's rights hereunder. Nothing contained in
this Lease shall be construed to impose upon Landlord any duty or obligation to
enforce the Rules and Regulations or the terms, covenants or conditions in any
other lease against any other tenant, and Landlord shall not be liable to Tenant
for violation of the same by any other tenant, its employees, agents, visitors
or licensees. In case of any conflict or inconsistency between the provisions of
this Lease and of any of the Rules and Regulations as originally or as
hereinafter adopted, the provisions of this Lease shall control.




ARTICLE XI


INSURANCE, PROPERTY LOSS OR DAMAGE, REIMBURSEMENT




Section 11.1.  (a)      Landlord and Landlord’s agents shall not be liable for
any damage to any of Tenant’s Property or for interruption of Tenant’s business,
however caused, including but not limited to damage caused by other tenants or
persons upon the Real Property, except as to actual damages caused by Landlord
or Persons Within Landlord's Control or resulting from a breach by Landlord of
this Lease.  Notwithstanding the foregoing, under no circumstances whatsoever
shall Landlord ever be liable to hereunder for any incidental, consequential or
special damages.  Landlord shall not be liable for any latent defect in the
Premises or the Buildings.
 
        (b)     Tenant shall give written notice to Landlord promptly after
Tenant learns of any accident, emergency or occurrence for which Landlord might
be liable, fire or other casualty, and all damages to or defects in the Premises
or the Buildings for the repair of which Landlord might be responsible or which
constitutes Landlord’s property. 
 
        Section 11.2.  Tenant shall not do or permit to be done any act or thing
in or upon the Premises which will invalidate or be in conflict with the terms
of the State of Tennessee standard policies of fire insurance and liability
(hereinafter referred to as “Building Insurance”) or Requirements; and Tenant,
at Tenant’s own expense, shall comply with all rules, orders, regulations and
requirements of all insurance boards, and shall not do or permit anything to be
done in or upon the Premises or bring or keep anything therein or use the
Premises in a manner which increases the rate of premium for any Building
Insurance over the rate in effect on the Commencement Date unless Tenant agrees
to exclude 100% of such increase in premium from Reimbursable Operating
Expenses.
 
        Section 11.3.  If by reason of any failure of Tenant to comply with the
provisions of this Lease, the rate of premium for Building Insurance or other
insurance on the property and equipment of Landlord shall increase, Tenant shall
exclude 100% of any such increase in premium from Reimbursable Operating
Expenses to the extent such expenses increased because of such failure by
Tenant.  Tenant shall make said reimbursement on the first day of the month
following such payment by Landlord.
 
        Section 11.4.  (a)      At Tenant’s own cost and expense, Tenant shall
obtain, maintain and keep in full force and effect during the Term:
 

30

--------------------------------------------------------------------------------




i.
commercial general liability insurance in a form approved in the State of
Tennessee (including broad form property damage coverages), with limits of
liability not less than Ten Million Dollars ($10,000,000.00) per occurrence,
which amount may be satisfied with a primary commercial general liability policy
of not less than One Million Dollars ($1,000,000.00) and an excess or “umbrella”
liability policy affording coverage, at least as broad as that afforded by the
primary commercial general liability policy, in an amount not less than Five
Million Dollars ($5,000,000.00), provided, however, that both policies together
shall constitute the minimum $10,000,000 coverage per occurrence;

 
i.
“all risk” full replacement cost property insurance on the Buildings in amounts
not less than $12,000,000 for Building 1 and $10,000,000 for Building 2, which
shall include (A) earthquake and flood coverage and (B), as and to the extent
customarily included by prudent owners of comparable first class office
buildings in Memphis, Tennessee, boiler and machinery and electrical apparatus
coverage;

 
i.
business interruption insurance in amounts not less than six months’ Base Rent;
and

 
i.
“all risk” full replacement cost property insurance covering all Alterations,
leasehold improvements and Tenant’s Property in an amount reasonably
satisfactory to Landlord. 

 
Landlord, any Lessors and any Mortgagees shall be included as additional
insureds on the commercial general liability policy described in Section
11.4(a)(i). Landlord shall be the loss payee for the above-mentioned address on
the property insurance policy described in Section 11.4(a)(ii).  All said
policies of insurance shall be written as “occurrence” policies and
non-catastrophic deductibles thereunder shall exceed $25,000.  Whenever, in
Landlord’s reasonable judgment, good business practice and changing conditions
indicate a need for additional amounts or different types of insurance coverage,
Tenant shall, within ten (10) days after Landlord’s request, obtain such
insurance coverage, at Tenant’s expense.
 
                (b)     All policies of insurance shall: (i), to the extent
applicable, be written as primary policy coverage and not contributing with or
in excess of any coverage which Landlord or any Lessor may carry; (ii) provide
that the insurance company waives all rights of recovery by way of subrogation
against Landlord, Tenant and any tenant of space upon the Real Property in
connection with any loss or damage covered by any such policy; and (iii) issued
by reputable and independent insurance companies rated in Best’s Insurance Guide
or any successor thereto (or, if there is none, an organization having a
national reputation), as having a general policyholder rating of “A” and a
financial rating of at least “VII”, and which are licensed to do business in the
State of Tennessee.  Tenant shall, not later than ten (10) days following the
Commencement Date, deliver to Landlord (A) the policies of insurance (provided,
however, if Tenant is unable to deliver within 10 days following the
Commencement Date, then not later than 45 days thereafter) and (B) certificates
thereof and shall thereafter furnish to Landlord, as soon as practicable prior
to the expiration of any such policies and any renewal thereof, a new policy and
certificate.  Each of said policies shall also contain a provision whereby the
insurer provides notice of cancellation in accordance with the policy
provisions. Tenant shall promptly send to Landlord a copy of all notices sent to
Tenant by Tenant’s insurer.
 
        (c)     Tenant shall pay all premiums and charges for all of said
policies, and, if Tenant shall fail to make any payment when due or carry any
such policy, Landlord may, but shall not be obligated to, make such payment or
carry such policy, and the amount paid by Landlord, with interest thereon (at
the Applicable Rate), shall be repaid to Landlord by Tenant on demand, and all
such amounts so repayable, together with such interest, shall be deemed to
constitute Additional Rent hereunder.  Payment by Landlord of any such premium,
or the carrying by Landlord of any such policy, shall not be deemed to waive or
release the default of Tenant with respect thereto.
 
       Section 11.5 Tenant agrees to include, consult with and cooperate with
Landlord on the administration of any claim with Tenant’s carriers hereunder.











31

--------------------------------------------------------------------------------




ARTICLE XII


DESTRUCTION BY FIRE OR OTHER CAUSE


    
Section 12.1.  If the Premises or any part thereof shall be damaged by fire or
other casualty, Tenant shall give prompt written notice thereof to Landlord. 
Landlord shall, as loss payee under the property insurance policy described in
Section 11.4(a)(ii) and subject to the provisions of Sections 12.2 and 12.3
below, proceed with reasonable diligence within one hundred twenty (120) days of
the casualty to repair or cause to be repaired such damage to the extent covered
by such policy; and, if the Premises, or any part thereof, shall be rendered
Untenantable by reason of such damage and such damage shall not be due to the
negligence or fault of Tenant or Persons Within Tenant’s Control, then the Base
Rent hereunder, or an amount thereof apportioned on a pro rata basis according
to the area of the Premises so rendered Untenantable (if less than the entire
Premises shall be so rendered Untenantable), shall be abated for the period from
the date of such damage to the date when the repair of such damage shall have
been substantially completed.  Landlord covenants and agrees to cooperate with
Tenant in its efforts to collect insurance proceeds (including rent insurance
proceeds) payable to Tenant. 
 
        Section 12.2.  Landlord shall not be liable for any inconvenience or
annoyance to Tenant or injury to the business of Tenant resulting in any way
from damage from fire or other casualty or the repair thereof except to the
extent caused by the gross negligence or intentional misconduct of Landlord or
Persons Within Landlord's Control.  Tenant understands that Landlord will not
carry insurance of any kind on Tenant’s Property, Tenant's Alterations and on
leasehold improvements, and that Landlord shall not be obligated to repair any
damage thereto or replace the same.
 
        (a)     Notwithstanding anything to the contrary contained in Sections
12.1 and 12.2 above, in the event that the Premises shall be totally or
substantially (greater than 50%) damaged and Untenantable, then Tenant may
terminate this Lease and the term and estate hereby granted, by notifying
Landlord in writing of such termination prior to commencement of work to repair
the damage to the Premises or within one hundred twenty (120) days after the
date of such damage, whichever first occurs.  In the event that such a notice of
termination shall be given, then this Lease and the Term and estate hereby
granted shall expire as of the date of such notice of termination with the same
effect as if that were the Expiration Date, and the Base Rent hereunder shall be
apportioned as of such date.  Notwithstanding the foregoing, Tenant’s option to
terminate this Lease pursuant to this Section 12.2 shall only be exercisable if
there is no existing Event of Default hereunder. 
 
        (b)     Notwithstanding anything to the contrary contained in this
Section 12.2, prior to commencement of work to repair the damage to the
Premises, Landlord shall deliver to Tenant an estimate prepared by a reputable
contractor selected by Landlord setting forth such contractor’s estimate as to
the time reasonably required to repair such damage.  If the period to repair set
forth in any such estimate exceeds twelve (12) months, Tenant may elect to
terminate this Lease by notice to Landlord given not later than thirty (30) days
following Tenant’s receipt of such estimate.  If Tenant exercises such election,
this Lease and the term and estate hereby granted shall expire as of the
sixtieth (60th) day after notice of such election given by Tenant with the same
effect as if that were the Expiration Date, and the Base Rent hereunder shall be
apportioned as of such date.
 
        Section 12.3.  Nothing herein contained shall relieve Tenant from any
liability to Landlord or to Landlord’s insurers, allow Tenant the right to
terminate this Lease or provide Tenant with a right to abatement of Rental in
connection with any damage to the Premises or the Buildings by fire or other
casualty if such damage results from the negligent or willful acts or omissions
of Tenant or Persons Within Tenant’s Control.
 
        Section 12.4.  This Lease shall be considered an express agreement
governing any case of damage to or destruction of the Buildings or any part
thereof by fire or other casualty.











32

--------------------------------------------------------------------------------




ARTICLE XIII


EMINENT DOMAIN


Section 13.1. If the whole of the Real Property or the Premises is acquired or
condemned for any public or quasi-public use or purpose, this Lease and the Term
shall end as of the date of the vesting of title or the date upon which Tenant
is denied use and possession of the Premises pursuant to the terms of this
Lease, whichever occurs first, with the same effect as if said date were the
Expiration Date. If only a part of the Real Property and not the entire Premises
is so acquired or condemned then, (a) except as hereinafter provided in this
Section 13.1, this Lease and the Term shall continue in effect but, if a part of
the Premises is included in the part of the Real Property so acquired or
condemned, from and after the date of the vesting of title or Tenant's denial of
use and possession, whichever occurs first, the Base Rent shall be reduced in
the proportion which the area of the part of the Premises so acquired or
condemned bears to the total area of the Premises immediately prior to such
acquisition or condemnation; and (b) if the part of the Real Property so
acquired or condemned contains more than thirty percent (30%) of the total area
of the Premises immediately prior to such acquisition or condemnation, or if, by
reason of such acquisition or condemnation, Tenant no longer has access to the
Premises, Tenant, at Tenant’s option, may give to Landlord, within sixty (60)
days next following the date upon which Tenant receives notice of vesting of
title, a thirty (30) day notice of termination of this Lease. If any such thirty
(30) day notice of termination is given, by Tenant, this Lease and the Term
shall come to an end and expire upon the expiration of said thirty (30) days
with the same effect as if the date of expiration of said thirty (30) days were
the Expiration Date. In the event of any termination of this Lease and the Term
pursuant to the provisions of this Section 13.1, the Base Rent shall be
apportioned as of the date of the termination and any prepaid portion of the
Base Rent for any period after such date shall be refunded by Landlord to
Tenant.


Section 13.2. In the event of any such acquisition or condemnation of all or any
part of the Real Property, Landlord shall be entitled to pursue an award for any
such acquisition or condemnation as to the Buildings (subject to Tenant's rights
under this Section 13.2). Tenant shall be entitled to pursue an award for any
loss from the condemning authority, including, without limitation, for the value
of any unexpired portion of the Term, Tenant's Work, Alterations and/or Tenant's
Property.


ARTICLE XIV


ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.


Section 14.1. Except as otherwise provided in this Article XIV, Tenant shall not
without Landlord’s prior written consent, which consent may be withheld or
conditioned in Landlord's reasonable discretion, (a) assign this Lease (whether
by operation of law, transfers of interests in Tenant or otherwise); or (b)
mortgage or encumber Tenant’s interest in this Lease, in whole or in part; or
(c) sublet, or permit the subletting of, the Premises or any part thereof.
Tenant shall not advertise or authorize a broker to advertise the availability
of space for a potential subtenant or assignee without, in each instance,
obtaining the prior written consent of Landlord, which consent may be withheld
or conditioned in Landlord's reasonable discretion in each instance.


Section 14.2. If Tenant’s interest in this Lease shall be assigned in violation
of the provisions of this Article XIV, such assignment shall be invalid, void
and of no force and effect against Landlord; provided, however, that Landlord
may collect an amount equal to the then Base Rent plus any other item of Rental
from the assignee as a fee for its use and occupancy. If the Premises or any
part thereof are sublet to, or occupied by, or used by, any person other than
Tenant, whether or not in violation of this Article XIV, Landlord, after default
by Tenant under this Lease, may collect any item of Rental or other sums paid by
the subtenant, user or occupant as a fee for its use and occupancy, and shall
apply the net amount collected to the Base Rent and the items of Rental reserved
in this Lease. No such assignment, subletting, occupancy, or use, whether with
or without Landlord’s prior written consent, nor any such collection or
application of Rental or fee for use and occupancy, shall be deemed a waiver by
Landlord of any term, covenant or condition of this Lease or the acceptance by
Landlord of such assignee, subtenant, occupant or user as Tenant hereunder, nor
shall the same, in any circumstances, relieve Tenant of any of its obligations
under this Lease. The consent by Landlord to any assignment, subletting,
occupancy or use shall not relieve Tenant from its underlying obligations under
this Lease or the obligation to obtain the express prior consent of Landlord to
any further assignment, subletting,

33

--------------------------------------------------------------------------------




occupancy or use. Any person to which this Lease is assigned with Landlord’s
consent shall be deemed without more to have assumed and agreed to perform all
of the obligations arising under this Lease from and after the date of such
assignment and shall execute and deliver to Landlord, upon demand, an instrument
confirming such assumption. Subsequent to any assignment, Tenant’s primary
liability hereunder shall continue notwithstanding (a) any subsequent amendment
hereof, or (b) Landlord’s forbearance in enforcing against Tenant any obligation
or liability, without notice to Tenant, to each of which Tenant hereby consents
in advance.


(a)    For purposes of this Article XIV, (i) an agreement by any other person or
entity, directly or indirectly, to assume Tenant’s obligations under this Lease
shall be deemed an assignment except if such agreement is made pursuant to any
transaction allowed under Section 14.2(b) below, (ii) any person or legal
representative of Tenant, to whom Tenant’s interest under this Lease passes by
operation of law, or otherwise, shall be bound by the provisions of this Article
XIV, and (iii) a modification, amendment or extension of a sublease shall be
deemed a sublease.


(b)    The provisions of clauses (a) and (c) of Section 14.1 shall not apply to
transactions with a corporation, limited liability company or other entity into
or with which Tenant is merged or consolidated or with a Person to which
substantially all of Tenant’s assets or capital stock are transferred or sold
(provided such merger or transfer of assets or stock is for a good and
reasonable business purpose and not principally for the purpose of transferring
the leasehold estate created by this Lease, and provided further, that the
assignee has a net worth at least equal to or in excess of the net worth of
Tenant as of the date of this Lease or as of the date immediately prior to such
merger or transfer, whichever is greater), nor shall the provisions of clause
(a) and (c) of Section 14.1 apply to transactions with an entity that directly
or indirectly controls or is directly or indirectly controlled by Tenant or is
under common direct or indirect control with Tenant. Tenant shall notify
Landlord before any such transaction is consummated.


(c)    The term “control” as used in this Lease (i) in the case of a corporation
shall mean ownership of more than fifty percent (50%) of the outstanding voting
capital stock of that corporation, (ii) in the case of a general partnership,
shall mean more than fifty percent (50%) of the general partnership interest of
the partnership, (iii) in the case of a limited partnership, shall mean more
than fifty percent (50%) of the general and limited partnership interests of
such limited partnership; (iv) in the case of a limited liability company, shall
mean more than fifty percent (50%) of the membership interests of such limited
liability company, and (v) in the case of a limited liability partnership, shall
mean more than fifty percent (50%) of the partnership interest of such limited
liability partnership.


Section 14.3.    [RESERVED]


Section 14.4.     If Tenant sublets any portion of the Premises to a Person in a
transaction for which Landlord’s consent is required, Landlord shall be entitled
to and Tenant shall pay to Landlord, as Additional Rent (the “Sublease
Additional Rent”), a sum equal to fifty percent (50%) of any rents, additional
charges and other consideration payable under the sublease to Tenant by the
subtenant in excess of the Base Rent accruing during the term of the sublease in
respect of the subleased space (at the rate per square foot payable by Tenant
under this Lease) pursuant to the terms of this Lease (including, but not
limited to, sums paid for the sale or rental of Tenant’s Property and
Alterations less the then net unamortized or undepreciated cost thereof
determined on the basis of Tenant’s federal income tax or federal information
returns). Such Sublease Additional Rent shall be payable to Landlord as and when
received by Tenant


Section 14.5.     If Tenant shall assign this Lease to a Person in a transaction
for which Landlord’s consent is required, Landlord shall be entitled to and
Tenant shall pay to Landlord, as Additional Rent, an amount equal to fifty
percent (50%) of all sums and other consideration paid to Tenant by the assignee
for or by reason of such assignment (including, but not limited to, sums paid
for the sale or rental of Tenant’s Property and Alterations less the then net
unamortized or undepreciated cost thereof determined on the basis of Tenant’s
federal income tax or federal information returns). Such Additional Rent shall
be payable to Landlord as and when received by Tenant from the assignee.


Section 14.6. Landlord shall have no liability for brokerage commissions
incurred with respect to any assignment of this Lease or any subletting of all
or any part of the Premises by or on behalf of Tenant. Tenant shall pay, and
shall indemnify, defend and hold Landlord harmless from and against, any and all
cost, expense (including reasonable attorneys’ fees and disbursements) and
liability in connection with any compensation, commissions or charges claimed by
any broker or agent with respect to any such assignment or subletting.

34

--------------------------------------------------------------------------------






ARTICLE XV


ACCESS TO PREMISES


Section 15.1. (a)    Tenant shall permit Landlord, Landlord’s agents and
independent contractors, and public utilities servicing the Real Property to
have reasonable access to the roof for the purpose of maintenance, repair and
replacement of same and to access all Common Areas within the Real Property in
connection therewith. Landlord or Landlord’s agents shall have the right to
enter the Premises at all reasonable times upon (except in case of emergency)
reasonable prior notice, which notice may be oral, to examine the same, to show
the same to prospective purchasers, Mortgagees or lessees of the Real Property
or space therein, and to make such repairs, alterations, improvements or
additions, all with as little interruption to Tenant's operation on the Premises
as reasonably possible (i) as Landlord may deem necessary or desirable to the
roof (to the extent permitted or required pursuant to this Lease), or (ii) which
Landlord may elect to perform at least ten (10) days after notice (except in an
emergency when no notice shall be required) following Tenant’s failure to make
repairs or perform any work which Tenant is obligated to make or perform under
this Lease, , including without limitation for the purpose of complying with
Requirements, and Landlord shall be allowed to take all material, supplies and
equipment into and upon the Premises that may be required therefor without the
same constituting an eviction or constructive eviction of Tenant in whole or in
part and the Base Rent (and any other item of Rental) shall in no respect abate
or be reduced by reason of said repairs, alterations, improvements or additions,
wherever located, or while the same are being made, by reason of loss or
interruption of business of Tenant, or otherwise. Landlord shall promptly repair
any damage caused to the Premises or Tenant's Property by such work,
alterations, improvements or additions, except as may be necessary as a result
of the negligent or willful acts or omissions of Tenant. Tenant shall, at
Tenant’s cost, take such action as may be reasonably necessary to grant to
Landlord, its agents and independent contractors clearance and access by means
of the Security System for the purposes herein set out.


(b)    Any work performed or installations made pursuant to this Article XV
shall be made with reasonable diligence and otherwise pursuant to the same
standards required of Tenant under Section 6.1;


(c)    Any pipes, ducts, or conduits installed in or through the Premises
pursuant to this Article XV shall, if reasonably practicable, either be
concealed behind, beneath or within partitioning, columns, ceilings or floors
located or to be located in the Premises, or completely furred at points
immediately adjacent to partitioning, columns or ceilings located or to be
located in the Premises.


Section 15.2. If Tenant is not present when for any reason entry into the
Premises may be necessary or permissible, Landlord or Landlord’s agents may
enter the same without rendering Landlord or such agents liable therefor (if
during such entry Landlord or Landlord’s agents accord reasonable care to
Tenant’s Property), and without in any manner affecting this Lease.


    

35

--------------------------------------------------------------------------------










ARTICLE XVI


CERTIFICATE OF OCCUPANCY


Section 16.1. Tenant shall not at any time use or occupy the Premises in
violation of the certificate of occupancy at such time issued for the Premises
or for any portion of the Real Property and, in the event that any Governmental
Authority hereafter contends or declares by notice, violation, order or in any
other manner whatsoever that the Premises are used by Tenant for a purpose that
is a violation of such certificate of occupancy, Tenant shall, upon three (3)
Business Days’ written notice from Landlord or any Government Authority,
immediately discontinue such use of the Premises; provided, however, that
nothing herein shall prevent Tenant from contesting such violation pursuant to
and in accordance with the provisions of Section 8.5.


ARTICLE XVII


DEFAULT


Section 17.1. Each of the following events shall be an “Event of Default” under
this Lease:


(a)    if Tenant shall on any occasion default in the payment of any installment
of Base Rent when due and the same shall not be cured within five (5) days after
written notice; or,


(b)    if Tenant shall on any occasion default in the payment of any item of
Additional Rent and the same shall not be cured within five (5) days after
written notice of default by Landlord to Tenant; provided, if Tenant shall fail
on three (3) or more occasions in any period of eighteen (18) consecutive months
to make a payment when due of any item of Additional Rent, and Landlord shall
have given Tenant written notice of such default after the first two (2) such
occurrences, no such notice shall be required upon the third occurrence; or


(c)    if the Premises shall become vacant or abandoned and Tenant ceases to pay
Rent; or


(d)    if Tenant’s interest in this Lease shall devolve upon or pass to any
person, whether by operation of law or otherwise, except as expressly permitted
under Article XIV hereof; or


(e)    (1)     if Tenant shall not, or shall be unable to, or shall admit in
writing Tenant’s inability to, as to any obligation, pay Tenant’s debts as they
become due; or


(2)     if Tenant shall commence or institute any case, proceeding or other
action (A) seeking relief on Tenant’s behalf as debtor, or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to Tenant or Tenant’s debts under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (B) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property; or


(3)     if Tenant shall make a general assignment for the benefit of creditors;
or


(4)     if any case, proceeding or other action shall be commenced or instituted
against Tenant (A) seeking to have an order for relief entered against Tenant as
debtor or to adjudicate Tenant a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to Tenant or Tenant’s debts under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency,

36

--------------------------------------------------------------------------------




reorganization or relief of debtors, or (B) seeking appointment of a receiver,
trustee, custodian or other similar official for Tenant or for all or any
substantial part of Tenant’s property, which either (i) results in any such
entry of an order for relief, adjudication of bankruptcy or insolvency or such
an appointment or the issuance or entry of any other order having a similar
effect or (ii) remains undismissed for a period of sixty (60) days; or


(5)     if a trustee, receiver or other custodian shall be appointed for any
substantial part of the assets of Tenant which appointment is not vacated or
effectively stayed within sixty (60) days; or


(f)    if Tenant shall default in the observance or performance of any other
term, covenant or condition of this Lease on Tenant’s part to be observed or
performed and Tenant shall fail to remedy such default within thirty (30) days
after notice by Landlord to Tenant of such default, or if such default is of
such a nature that it cannot with due diligence be completely remedied within
said period of thirty (30) days and the continuation of which for the period
required for cure will not subject Landlord to the risk of criminal liability or
foreclosure of any Mortgage, if Tenant shall not, (i) within said thirty (30)
day period advise Landlord of Tenant’s intention duly to institute all steps
necessary to remedy such situation, (ii) duly institute within said thirty (30)
day period, and thereafter diligently and continuously prosecute to completion
all steps necessary to remedy the same and (iii) complete such remedy within
such time after the date of the giving of said notice by Landlord as shall
reasonably be necessary.


Section 17.2. If an Event of Default shall occur, Landlord may, at any time
thereafter, at Landlord’s option, give written notice to Tenant stating that
this Lease and the Term shall expire and terminate on the date specified in such
notice, which date shall not be less than three (3) days after Tenant’s receipt
of such notice, or such longer term as specified in the notice, whereupon this
Lease and the Term and all rights of Tenant under this Lease shall automatically
expire and terminate as if the date specified in the notice given pursuant to
this Section 17.2 were the Expiration Date, and Tenant immediately shall quit
and surrender the Premises, but Tenant shall remain liable for damages as
provided herein or pursuant to law. Anything contained herein to the contrary
notwithstanding, if such termination shall be stayed by order of any court
having jurisdiction over any proceeding described in Section 17.1(e), or by
federal or state statute, then, following the expiration of any such stay, or if
the trustee appointed in any such proceeding, Tenant or Tenant as
debtor-in-possession fails to assume Tenant’s obligations under this Lease
within the period prescribed therefor by law or within one hundred twenty (120)
days after entry of the order for relief or as may be allowed by the court, or
if said trustee, Tenant or Tenant as debtor-in-possession shall fail to provide
adequate protection of Landlord’s right, title and interest in and to the
Premises or adequate assurance of the complete and continuous future performance
of Tenant’s obligations under this Lease, Landlord, to the extent permitted by
law or by leave of the court having jurisdiction over such proceeding, shall
have the right, at its election, to terminate this Lease on three (3) days’
prior written notice to Tenant, Tenant as debtor-in- possession or said trustee
and upon the expiration of said three (3) day period this Lease shall cease and
expire as aforesaid and Tenant, Tenant as debtor-in-possession or said trustee
shall immediately quit and surrender the Premises as aforesaid.


Section 17.3. If, at any time, (i) Tenant shall consist of two (2) or more
persons, or (ii) Tenant’s obligations under this Lease shall have been
guaranteed by any person other than Tenant, or (iii) Tenant’s interest in this
Lease has been assigned, the word “Tenant” as used in Section 17.1(e), shall be
deemed to mean any one or more of the persons primarily or secondarily liable
for Tenant’s obligations under this Lease. Any monies received by Landlord from
or on behalf of Tenant during the pendency of any proceeding of the types
referred to in Section 17.1(e) shall be deemed paid as compensation for the use
and occupancy of the Premises and the acceptance of any such compensation by
Landlord shall not be deemed an acceptance of Rental or a waiver on the part of
Landlord of any rights under Section 17.2.



37

--------------------------------------------------------------------------------




ARTICLE XVIII


REMEDIES AND DAMAGES


Section 18.1. (a)    If any Event of Default shall occur, or this Lease and the
Term shall expire and come to an end as provided in Article XVII:


1.    Tenant shall quit and peacefully surrender the Premises to Landlord, and
Landlord and its agents may immediately, or at any time after such Event of
Default or after the date upon which this Lease and the Term shall expire and
come to an end, re-enter the Premises or any part thereof, without notice,
either by summary proceedings, or by any other applicable action or proceeding
or otherwise (without being liable to indictment, prosecution or damages
therefor), but excluding by force, and may repossess the Premises and dispossess
Tenant and any other persons from the Premises by summary proceedings or
otherwise (excluding by force) and remove any and all of their property and
effects from the Premises (and Tenant shall remain liable for damages as
provided herein or pursuant to law); and


2.    Landlord, at Landlord’s option, may relet the whole or any part or parts
of the Premises from time to time, either in the name of Landlord or otherwise,
to such tenant or tenants, for such term or terms ending before, on or after the
Expiration Date, at such rent or rentals and upon such other conditions, which
may include concessions and free rent periods, as Landlord, in Landlord’s sole
discretion, may determine; and Landlord, at Landlord’s option, may make such
Alterations, in and to the Premises as Landlord, in Landlord’s sole discretion,
shall consider advisable or necessary in connection with any such reletting or
proposed reletting, without relieving Tenant of any liability under this Lease
or otherwise affecting any such liability.


(b)    Tenant hereby waives the service of any notice of intention to re-enter
that may otherwise be required to be given under any present or future law.
Tenant, on its own behalf and on behalf of all persons claiming through or under
Tenant, including all creditors, does further hereby waive any and all rights
that Tenant and all such persons might otherwise have under any present or
future law to redeem the Premises, or to re-enter or repossess the Premises, or
to restore the operation of this Lease, after (1) Tenant shall have been
dispossessed by a judgment or by warrant of any court or judge, or (2) any
re-entry by Landlord, or (3) any expiration or termination of this Lease and the
Term, whether such dispossess, re-entry, expiration or termination is by
operation of law or pursuant to the provisions of this Lease.


The words “re-entry,” “re-enter” and “re-entered” as used in this Lease shall
not be deemed to be restricted to their technical legal meanings. In the event
of a breach or threatened breach by Tenant, or any persons claiming through or
under Tenant, of any term, covenant or condition of this Lease, Landlord shall
have the right to enjoin such breach and the right to invoke any other remedy
allowed by law or in equity as if re-entry, summary proceedings and other
special remedies were not provided in this Lease for such breach. The rights to
invoke the remedies hereinbefore set forth are cumulative and shall not preclude
Landlord from invoking any other remedy allowed at law or in equity.


Section 18.2. (a)    If this Lease and the Term shall expire and come to an end
as provided in Article XVIII, or by or under any summary proceeding or any other
action or proceeding, or if Landlord shall re-enter the Premises as provided in
Section 18.1, or by or under any summary proceeding or any other action or
proceeding, then, in any of said events:


1.    Tenant shall pay to Landlord all Base Rent, Additional Rent and other
items of Rental payable under this Lease by Tenant to Landlord to the date upon
which this Lease and the Term shall have expired and come to an end or to the
date of re-entry upon the Premises by Landlord, as the case may be;


2.    Tenant also shall be liable for and shall pay to Landlord, as damages, any
deficiency (“Deficiency”) between the Rental for the period which otherwise
would have constituted the unexpired portion of the Term and the net amount, if
any, of rents collected under any reletting effected pursuant to the provisions
of Section 18.1(a)(2) for any part of such period (after first deducting from
the rents collected under any such

38

--------------------------------------------------------------------------------




reletting all of Landlord’s expenses in connection with the termination of this
Lease, Landlord’s re-entry upon the Premises and such reletting including, but
not limited to, all repossession costs, brokerage commissions, attorneys’ fees
and disbursements, alteration costs and other expenses of preparing the Premises
for such reletting); any such Deficiency shall be paid in monthly installments
by Tenant on the days specified in this Lease for payment of installments of
Base Rent; Landlord shall be entitled to recover from Tenant each monthly
Deficiency as the same shall arise, and no suit to collect the amount of the
Deficiency for any month shall prejudice Landlord’s right to collect the
Deficiency for any subsequent month by a similar proceeding; and


3.    Tenant shall in no event be entitled to any rents collected or payable
under any reletting, whether or not such rents exceed the Base Rent reserved in
this Lease.


Section 18.3. The provisions of this Article XVIII shall survive the expiration
or earlier termination of this Lease


ARTICLE XIX


FEES AND EXPENSES


Section 19.1. If an Event of Default shall have occurred, Landlord may (a)
perform the obligations of Tenant for the account of Tenant, or (b) make any
expenditure or incur any obligation for the payment of money in connection with
any obligation owed by Tenant to Landlord, including, but not limited to,
reasonable attorneys’ fees and disbursements in instituting, prosecuting or
defending any action or proceeding arising out of such Event of Default, and in
either case the cost thereof, with interest thereon at the Applicable Rate,
shall be deemed to be Additional Rent hereunder and shall be paid by Tenant to
Landlord within ten (10) days after rendition of any bill or statement to Tenant
therefor.


Section 19.2. If Tenant shall fail to pay any installment of Base Rent,
Additional Rent or any other item of Rental for a period longer than five (5)
days after the same shall have become due, Tenant shall pay to Landlord, in
addition to such installment of Base Rent, Additional Rent or other item of
Rental, as the case may be, as a late charge and as Additional Rent, a sum equal
to interest at the Applicable Rate on the amount unpaid, computed from the date
such payment was due, without regard to any such grace period, to and including
the date of payment.


Section 19.3. If Landlord defaults in the performance of any of the terms,
covenants, agreements or conditions contained in this Lease and the Tenant
places the enforcement of this Lease, or any part thereof in the hands of an
attorney, or files suit upon the same, if the Tenant is the prevailing party,
the Landlord agrees to pay the reasonable attorney's fees and expenses incurred
by the Tenant. Notwithstanding the foregoing, if Landlord defaults in the
performance of any term, covenant or condition contained in this Lease, Landlord
shall be permitted thirty (30) days after notice to Landlord from Tenant to
remedy such default, or if such default is of such a nature that it cannot with
due diligence be completely remedied within said period of thirty (30) days,
Landlord shall (i) within said thirty (30) day period advise Tenant of
Landlord’s intention duly to institute all steps necessary to remedy such
situation and (ii) duly institute within said thirty (30) day period, and
thereafter diligently and continuously prosecute to completion, all steps
necessary to remedy the same. Notwithstanding anything in this Section 19.3 or
this Lease to the contrary, in the case of an emergency situation related to the
Real Property and/or Tenant's use of the same, including, without limitation, a
roof leak (or material problem with the roof) or issues related to access and
security to the Real Property (including, without limitation, defects,
obstructions and/or damages to the driveway providing Tenant access to the Real
Property or the front gate located on Cherry Road), whether such event(s) is an
event of default by Landlord hereunder or not, Tenant shall have the right to
immediately remedy such emergency situation using all actions required by Tenant
with the costs of such remedial actions being paid according to the other
respective provisions of this Lease.


Section 19.4. The provisions of this Article XIX shall survive the expiration or
earlier termination of this Lease.







39

--------------------------------------------------------------------------------




ARTICLE XX


NO REPRESENTATIONS BY LANDLORD


Section 20.1. Landlord and Landlord’s agents have made no representations or
promises with respect to the Real Property or the Premises except as herein
expressly set forth, and no rights, easements or licenses are acquired by Tenant
by implication or otherwise except as expressly set forth herein.
Notwithstanding the foregoing, Landlord confirms that the Real Property is in
compliance with Requirements as of the Commencement Date, unless such
non-compliance is the result of Tenant’s Work or of any other acts or omissions
of Tenant or Tenant’s Indemnitees. Except as otherwise set forth in this Lease,
Tenant shall accept possession of the Premises in its “AS IS” condition on the
Commencement Date as provided in Section 5.1, and Landlord shall have no
obligation to perform any work or make any installations in order to prepare the
Premises for Tenant’s occupancy. The taking of occupancy of the whole or any
part of the Premises by Tenant shall be conclusive evidence, as against Tenant,
that Tenant accepts possession of the same and that the Premises and the Real
Property were in good and satisfactory condition at the time such occupancy was
so taken. All references in this Lease to the consent or approval of Landlord
shall be deemed to mean the written consent or approval executed by Landlord and
no other consent or approval of Landlord shall be effective for any purpose
whatsoever.


ARTICLE XXI


END OF TERM


Section 21.1. Upon the expiration or other termination of this Lease, Tenant
shall quit and surrender to Landlord the Premises, vacant, broom clean, in good
order and condition, ordinary wear and tear excepted, and Tenant shall remove
all of Tenant’s Alterations as may be required pursuant to Article V. Tenant
shall also remove all of Tenant’s Property and all other personal property and
personal effects of all persons claiming through or under Tenant, and shall pay
the cost of repairing all damage to the Premises and the Real Property
occasioned by such removal. Any Tenant’s Property or other personal property
that remains in the Premises or upon any portion of the Real Property after the
termination of this Lease shall be deemed to have been abandoned and either may
be retained by Landlord as its property or may be disposed of in such manner as
Landlord may see fit. If such Tenant’s Property or other personal property or
any part thereof is sold, Landlord may receive and retain the proceeds of such
sale as the property of Landlord. Any expense incurred by Landlord in removing
or disposing of such Tenant’s Property or other personal property or Alterations
required to be removed as provided in Article V, as well as the cost of
repairing all damage to the Buildings or the Premises caused by such removal,
shall be reimbursed to Landlord by Tenant, as Additional Rent, on demand.
Notwithstanding the foregoing, however, Landlord may require Tenant to remove
certain Alterations pursuant to and in compliance with Section 5.2(c) hereof.


Section 21.2. If the Expiration Date falls on a day which is not a Business Day,
then Tenant’s obligations under Section 21.1 shall be performed on or prior to
the immediately succeeding Business Day.


Section 21.3. In the event that Tenant shall not immediately surrender the
Premises to Landlord on the Expiration Date or earlier termination of this
Lease, Tenant shall be deemed to be a tenant-at-will pursuant to the terms and
provisions of this Lease, except the monthly Base Rent shall be 150% the monthly
Base Rent specified herein for the 125th month of the Term. Notwithstanding the
foregoing, if Tenant shall hold over after the Expiration Date or earlier
termination of this Lease, and Landlord shall desire to regain possession of the
Premises, then Landlord may forthwith re-enter and take possession of the
Premises without process, or by any legal process provided under applicable
state law. Tenant shall indemnify Landlord against all liabilities and damages
sustained by Landlord by reason of Landlord's retention of possession,
including, without limitation, any claims made by any succeeding tenant or
prospective tenant founded upon such delay and agrees to be liable to Landlord
for (i) any payment or rent concession which Landlord may be required to make to
any tenant obtained by Landlord for all or any part of the Premises in order to
induce such tenant not to terminate its lease by reason of the holding-over by
Tenant and (ii) the loss of the benefit of the bargain if any such tenant shall
terminate its lease by reason of the holding-over by Tenant.


Section 21.4. Tenant’s obligations under this Article XXI shall survive the
expiration or earlier termination

40

--------------------------------------------------------------------------------




of this Lease.


ARTICLE XXII


POSSESSION


Section 22.1. Tenant acknowledges that, as of the date of this Lease, it is in
possession of the Premises pursuant to and in accordance with the terms of that
certain Early Access Agreement entered into by and between Landlord and Tenant
as of August 14, 2013, and that no further act on Landlord’s part is required as
a condition to tender Possession of the Premises.


ARTICLE XXIII


NO WAIVER


Section 23.1 No act or thing done by Landlord or Landlord’s agents during the
Term shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept such surrender shall be valid unless in writing signed by
Landlord. Only an executive officer of Landlord shall have the power to accept
surrender of the Premises prior to the termination of this Lease.


Section 23.2. The failure of Landlord to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this Lease,
or any of the Rules and Regulations, shall not prevent a subsequent act, which
would have originally constituted a violation, from having all of the force and
effect of an original violation. The receipt by Landlord of Base Rent,
Additional Rent or any other item of Rental with knowledge of the breach of any
covenant of this Lease shall not be deemed a waiver of such breach. The failure
of Landlord to enforce any of the Rules and Regulations against Tenant or any
other tenant of the Real Property or the Adjacent Property shall not be deemed a
waiver of any such Rules and Regulations. No provision of this Lease shall be
deemed to have been waived by Landlord, unless such waiver shall be in writing
and shall be signed by Landlord. No payment by Tenant or receipt by Landlord of
a lesser amount than the Rental then due and payable shall be deemed to be other
than on account of the earliest item(s) of Rental, or as Landlord may elect to
apply the same, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance due of the Rental or pursue any other remedy in
this Lease provided. This Lease contains the entire agreement between the
parties and all other prior negotiations and agreements are merged herein. Any
executory agreement hereafter made shall be ineffective to change, discharge or
effect an abandonment of this Lease in whole or in part unless such executory
agreement is in writing and signed by the party against whom enforcement of the
change, discharge or abandonment is sought.


ARTICLE XXIV


WAIVER OF TRIAL BY JURY


Section 24.1. LANDLORD AND TENANT SHALL AND THEY HEREBY DO WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE
OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, WHETHER DURING OR AFTER THE TERM, OR FOR THE ENFORCEMENT OF ANY REMEDY
UNDER ANY STATUTE, EMERGENCY OR OTHERWISE.

41

--------------------------------------------------------------------------------








ARTICLE XXV


INABILITY TO PERFORM


Section 25.1. This Lease, the obligations of Tenant to pay Rental hereunder and
the obligations of the parties to perform all of the other covenants and
agreements hereunder shall in no way be affected, impaired or excused because
either party is unable to fulfill any of either party's obligations under this
Lease, expressly or implicitly to be performed by either party, or because
either party is unable to make or is delayed in making any repairs, additions,
alterations, improvements or decorations, or is unable to supply or is delayed
in supplying any services, equipment or fixtures, if either party is prevented
from or delayed in so doing by reason of acts of God, casualty, strikes or labor
troubles, accident, governmental preemption in connection with an emergency,
Requirements, Restrictive Covenants, conditions of supply and demand which have
been or are affected by war, acts of terrorism or other emergency, or any other
cause whatsoever, whether similar or dissimilar to the foregoing, beyond either
party's reasonable control.
    
ARTICLE XXVI


BILLS AND NOTICES


Section 26.1. (a)    Except as otherwise expressly provided in this Lease, any
bills, statements, consents, notices, demands, requests or other communications
given or required to be given under this Lease (“Notice(s)”) shall be in writing
and, unless personal delivery is effected earlier, shall be deemed sufficiently
given: (i) three Business Days after deposit in the United States Mail, postage
prepaid, registered or certified mail, return receipt requested, on a business
day; or (ii) one Business Day after delivery to any nationally recognized
overnight delivery service on a Business Day for prepaid delivery on the next
Business Day; or (iii) on the Business Day sent, if sent by facsimile (and the
sending facsimile generates a written confirmation of sending) or email prior to
4:00 p.m. Central Time, with a confirming copy being sent by one of the other
specified methods on the same Business Day, and in any case addressed:


(i)    if to Tenant, at Tenant’s address set forth on the Reference Page, Item
14, with a copy to its legal counsel as indicated therein; and


(ii)    if to Landlord, at Landlord’s address set forth on the Reference Page,
Item 13, with a copy to its legal counsel as indicated therein, and with a copy
to any Mortgagee who may have requested the same in writing by Tenant, by Notice
given in accordance with the provisions of this Article XXVI, at the address
designated by such Mortgagee, or


to such other address(es) as either Landlord or Tenant may designate as its new
address(es) for such purpose by notice given to the other in accordance with the
provisions of this Article XXVI.


(b)    Notice given by counsel for either party on behalf of such party or by
the Manager on behalf of Landlord shall be deemed valid notices if addressed and
sent in accordance with the provisions of this Article XXVI.




ARTICLE XXVII


SERVICES AND EQUIPMENT


Section 27.1. Tenant shall:
    
(a)    Provide passenger elevator service to the Buildings on Business Days
during Operating Hours and, subject to Section 27.2, have one passenger elevator
on call in each Building at all other times.
    

42

--------------------------------------------------------------------------------




(b)    Keep the Premises in reasonable order and shall cause the Premises to be
cleaned on Business Days nightly consistent with Tenant's usual and customary
cleaning protocol and practices using contractors selected by Tenant.


(c)    In Tenant's sole discretion and at its sole cost and expense, provide for
and maintain security systems required by Tenant for the Premises and/or Real
Property. Tenant, at its sole discretion and expense, shall also be permitted to
make additions to the existing Security System as the same relates to the
Premises and/or Real Property. Additionally, Landlord will allow all entrances
to the Premises and front gate used to access the Real Property located on
Cherry Road to be secured with controlled access (i.e., key card access) and
will allow for gated access at such front gate, all at Tenant’s sole cost and
expense.


Section 27.2. Tenant reserves the right to stop the furnishing of the Buildings’
services and to stop service of the Building Systems, when necessary, by reason
of accident, or emergency, and Tenant shall have no responsibility or liability
for failure to supply air-conditioning, ventilation, heat, elevator, plumbing,
electric, or other services during said period or when prevented from so doing
by strikes, lockouts, difficulty of obtaining materials, accidents or by any
cause beyond Tenant’s reasonable control, or by Requirements or failure of
electricity, water, steam, coal, oil or other suitable fuel or power supply, or
inability by exercise of reasonable diligence to obtain electricity, water,
steam, coal, oil or other suitable fuel or power. Tenant shall resume the
furnishing of the Buildings' services and the service of the Building Systems as
soon as possible.


Section 27.3. RESERVED


Section 27.4. The life safety generators provide power to the Buildings for life
safety purposes only. Any additional power requirements provided via generator
and/or uninterruptible power source may be provided by Tenant in a location near
the Buildings as designated by Landlord, and the initial cost for such may, at
the election of Tenant, be (a) a part of the “Exterior Improvement Allowance” or
the “Interior Improvement Allowance” (each as defined in the Work Letter
Agreement) or (b) paid directly by Tenant.


Section 27.5. RESERVED


Section 27.6. In the event that another Tenant occupies any portion of Building
2, Tenant shall provide all usual, customary and reasonable services to Building
2, including but not limited to:


(a)    Furnish and distribute to Building 2, through the HVAC System, during
Operating Hours and on Saturdays from 8:00 a.m. to 2:00 p.m. (excluding all days
observed as holidays by the State of Tennessee or the federal government), air
conditioning and heat or ventilation, as needed; provided that Tenant shall, at
all times, cooperate fully with Landlord and abide by all of the Rules and
Regulations which Landlord may prescribe for the proper functioning of the HVAC
System. Tenant shall provide “after-hours” HVAC services to any other tenant(s)
of Building 2 upon reasonable advance notice. Tenant will not be responsible for
the failure of the HVAC System if such failure results from another tenant’s
occupancy of Building 2 by more persons than the number of persons for which
HVAC System is designed.


(b)    Furnish hot and cold water to Building 2 for ordinary drinking, cleaning
and lavatory purposes.


Section 27.7    Tenant shall have twenty-four (24) hour/seven (7) day a week
access to the Premises and Real Property, however the main gate at the entrance
of the Premises shall remain open during Operating Hours.







43

--------------------------------------------------------------------------------






ARTICLE XXVIII


[RESERVED]




ARTICLE XXIX


[RESERVED]






ARTICLE XXX


SIGNS


Section 30.1. Tenant shall have the right to install (i) a sign on the east
façade of the exterior of Building 2 with a size and design substantially
similar to the rendering in Exhibit "I" attached hereto, (ii) a sign at the main
entrance which serves the Real Property and the Adjacent Property and along the
driveway which identify the Tenant and/or direct traffic to the Tenant's
business and parking area with all such signs being mutually agreed to by
Landlord and Tenant using reasonable standards, and (iii) in Tenant's sole
discretion, signs in the lobby areas of the Buildings (excluding any lobby area
created under Section 2.8 hereof). Except for provided above, the location,
size, materials, quality, design, color and lettering of any signs desired by
Tenant shall be subject to the prior approval of Landlord, which shall not be
unreasonably withheld, conditioned or delayed, and shall be in compliance with
all Requirements, the terms and conditions contained in the Restrictive
Covenants, and the standards set forth in the “Tenant Design and Construction
Standards” in Exhibit “F” attached hereto. Tenant shall be responsible for any
and all costs related to or in connection with the signage, including without
limitation, costs for: design, fabrication and installation; permitting;
maintenance; and removal at the end of the Term (pursuant to the requirements of
Section 21.1). Subject to Section 2.8(d), Landlord retains the right to permit
other tenants to place signage at or on the Real Property or Building 2.


ARTICLE XXXI


BROKER


Section 31.1. Each of Landlord and Tenant warrant that it has had no
discussions, negotiations and/or other dealings with any real estate broker or
agent in connection with the negotiation of this Lease other than Landlord’s
Broker identified in Reference Page, Item 11, and that it knows of no other real
estate broker or agent who is or may be entitled to any commission or finder’s
fee in connection with this Lease.  Landlord shall pay Landlord’s Broker a
commission pursuant to a separate brokerage agreement. Each of Landlord and
Tenant agree to indemnify the other and hold the other harmless from and against
any and all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation, attorneys’ fees and costs) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of such party’s discussions, negotiations and/or dealings with any real
estate broker or agent.


ARTICLE XXXII


INDEMNITY


Section 32.1. Tenant shall indemnify and save harmless the Landlord Indemnitees
from and against any and all losses, damages, claims, fines, demands, suits,
liabilities and expenses (including reasonable attorneys’ fees and
disbursements) resulting or arising from (a) any act, omission or negligence of
Tenant or Persons Within Tenant’s Control, (b) any accident, injury or damage
occurring in or about the Premises during the Term or during Tenant’s occupancy
of the Premises, unless and to the extent caused by the negligence or willful
misconduct of Landlord or Persons Within Landlord’s Control, (c) any accident,
injury or damage occurring outside of the Premises but anywhere

44

--------------------------------------------------------------------------------




within or about the Real Property, where such accident, injury or damage results
from an act, omission or negligence of Tenant or Persons Within Tenant’s
Control, and (d) any breach, violation or non-performance of any covenant,
condition or agreement contained in this Lease to be fulfilled, kept, observed
and performed by Tenant except as otherwise provided in this Lease; provided,
however, that the indemnity and save harmless provision set out in this Section
32.1 and in Section 32.2 shall have no effect to the extent that Landlord
Indemnities are or should be protected by insurance required to be maintained
under the provisions of Article XI hereof. All the provisions of this Article
XXXII shall survive the expiration or earlier termination of this Lease.




Section 32.2. If any claim, action or proceeding is made or brought against any
one or more of the Landlord Indemnitees, against which claim, action or
proceeding Tenant is obligated to indemnify such Landlord Indemnitee(s) pursuant
to the terms of this Lease, then, upon demand by Landlord, Tenant, at its sole
cost and expense, shall defend such claim, action or proceeding in the name of
the Landlord Indemnitee(s) by such attorneys as the Landlord Indemnitee and
Tenant may mutually select, at all times maintaining sufficient and appropriate
defense strategies.




Section 32.3. Landlord shall indemnify and save harmless the Tenant Indemnitees
from and against any and all losses, damages, claims, fines, demands, suits,
liabilities and expenses (including reasonable attorneys’ fees and
disbursements) resulting or arising from (a) any accident, injury or damage
occurring in or about the Premises during the Term of this Lease to the extent
such accident, injury or damage is caused by or results directly from the
negligent or intentional acts or omissions of Landlord or Persons Within
Landlord’s Control, (b) any accident, injury or damage occurring outside of the
Premises but anywhere within or about the Real Property during the Term of this
Lease to the extent caused by the negligence or willful misconduct of Landlord
or Persons Within Landlord’s Control, and (c) any breach, violation or
non-performance of any covenant, condition or agreement in this Lease to be
fulfilled, kept, observed and performed by Landlord, except as otherwise
provided in this Lease; provided, however, that the indemnity and save harmless
provision set out in this Section 32.3 and in Section 32.4 shall have no effect
to the extent that Tenant Indemnitees are or should be protected by insurance
required to be maintained under the provisions of Article XI hereof.


Section 32.4. If any claim, action or proceeding is made or brought against any
Tenant Indemnitee, against which claim, action or proceeding Landlord is
obligated to indemnify such Tenant Indemnitee pursuant to the terms of this
Lease, then, upon demand by the Tenant Indemnitee, Landlord, at its sole cost
and expense, shall defend such claim, action or proceeding in the Tenant
Indemnitee’s name by such attorneys as the Landlord and Tenant may mutually
select, at all times maintaining sufficient and appropriate defense strategies.


ARTICLE XXXIII


RESERVED





45

--------------------------------------------------------------------------------






ARTICLE XXXIV


MEMORANDUM OF LEASE


Section 34.1.    This Lease shall not be recorded; however, Landlord and Tenant
shall execute a Memorandum of Lease, in form and substance mutually acceptable
to Landlord and Tenant, which sets forth the pertinent terms contained herein
including, without limitation, the rights and obligations of the parties, and
identification of the Shared Use Documents, as set forth in Section 4.3 of this
Lease. The Memorandum of Lease shall be executed contemporaneously herewith and
shall be place of record with the Register's Office of Shelby County. All costs
of recording said Memorandum of Lease shall be shared equally between Landlord
and Tenant.




ARTICLE XXXV


TENANT LABS


TENANT WILL CONSTRUCT VARIOUS LABORATORIES WITHIN THE INTERIOR OF THE BUILDINGS.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS LEASE, ACCESS TO THE INTERIOR
OF THE LABORATORIES BY THE LANDLORD OR ANY AGENT OF LANDLORD SHALL BE LIMITED TO
EMERGENCY ACCESS ONLY AND THEN ONLY STRICTLY IN COMPLIANCE WITH ALL APPLICABLE
LAWS, RULES AND REGULATIONS, WHATEVER THE SOURCE. ANY SERVICES UNDER THIS LEASE
THAT MAY BE PROVIDED ONLY BY ENTRANCE TO THE LABORATORIES BY LANDLORD OR
LANDLORD'S AGENT SHALL BE PERFORMED BY THE TENANT, AND ALL RECORDS RELATED TO
SUCH LABORATORIES ARE AND SHALL REMAIN THE CONFIDENTIAL INFORMATION OF TENANT
AND SHALL NOT BE DISCLOSED BY TENANT TO LANDLORD OR ANY PARTY UNLESS REQUIRED BY
APPLICABLE LAWS, RULES AND REGULATIONS.


ARTICLE XXXVI


COVENANT OF QUIET ENJOYMENT


Section 36.1. Landlord covenants that, upon Tenant paying the Base Rent and
Additional Rent and observing and performing all the terms, agreements,
covenants, provisions and conditions of this Lease on Tenant’s part to be
observed and performed, Tenant may peaceably and quietly enjoy the Premises,
subject nevertheless to the terms and conditions of this Lease; provided,
however, that no impairment or deprivation of Tenant’s use of the Premises which
results from a violation of Restrictive Covenants or Requirements shall be
construed as a breach of this covenant nor permit abatement of Rental due
hereunder unless such violation results from the negligent or intentional acts
or omissions of Landlord in which Tenant played no part; and provided further
that this covenant shall bind and be enforceable against Landlord or any
successor to Landlord’s interest, subject to the terms hereof, only so long as
Landlord or any successor to Landlord’s interest is in possession and is
collecting rent from Tenant, but not thereafter.


ARTICLE XXXVII


MISCELLANEOUS


Section 37.1.    Landlord retains all air rights over the Premises and the Real
Property. Tenant may not place anything on or attach anything to the roof of the
Premises without first obtaining Landlord’s written consent, which consent may
be granted or withheld in Landlord’s reasonable discretion. Notwithstanding the
above, the Tenant, (i) in its reasonable discretion may install an HVAC unit on
the roof of Building 2 and (ii) cause any number of mobile

46

--------------------------------------------------------------------------------




telephone companies to install equipment necessary for the use and functionality
of mobile phones and other electronic devices and/or equipment as required by
Tenant on the roof of the Buildings.


Section 37.2. The obligations of Landlord under this Lease shall not be binding
upon Landlord named herein after the sale, conveyance, assignment or transfer by
such Landlord (or upon any subsequent landlord after the sale, conveyance,
assignment or transfer by such subsequent landlord) of its interest in the
Buildings or the Real Property, as the case may be, and in the event of any such
sale, conveyance, assignment or transfer, Landlord shall be and hereby is
entirely freed and relieved of all covenants and obligations of Landlord under
this Lease thereafter arising, and the transferee shall be deemed to have
assumed, subject to the remaining provisions of this Section 37.2, all
obligations of the Landlord under this Lease arising after the effective date of
the transfer. No trustee, partner, shareholder, director or officer of Landlord,
or of any partner or shareholder of Landlord (collectively, the “Parties”) shall
have any direct or personal liability for the performance of Landlord’s
obligations under this Lease, and Tenant shall look solely to Landlord’s
interest in the Real Property to enforce Landlord’s obligations hereunder and
shall not otherwise seek any damages against Landlord personally or any of the
Parties whatsoever.


Section 37.3. [RESERVED]


Section 37.4. [RESERVED]


Section 37.5. [RESERVED]


Section 37.6. [RESERVED]


Section 37.7. [RESERVED]


Section 37.8. This Lease shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Lease to be
drafted. If any words or phrases in this Lease are stricken out or otherwise
eliminated, whether or not any other words or phrases have been added, this
Lease shall be construed as if the words or phrases stricken out or otherwise
eliminated were never included in this Lease and no implication or inference
shall be drawn from the fact that such words or phrases were stricken out or
otherwise eliminated.


Section 37.9. [RESERVED]


Section 37.10. [RESERVED]


Section 37.11. If any of the provisions of this Lease, or the application
thereof to any person or circumstance, shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such
provisions to persons or circumstances other than those as to whom or which it
is held invalid or unenforceable, shall not be affected thereby and shall remain
valid and enforceable, and every provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.


Section 37.12. Landlord shall have the right to erect any gate, chain or other
obstruction or to close off any portion of the Real Property to the public at
any time to the extent necessary to prevent a dedication thereof for public use.


Section 37.13. Tenant agrees that in all disputes arising directly or indirectly
out of this Lease Tenant shall be subject to service of process in, and the
jurisdiction of the courts of, Shelby County, Tennessee. The provisions of this
Section 37.13 shall survive the expiration or earlier termination of this Lease.


Section 37.14. This Lease contains the entire agreement between the parties and
all prior negotiations and agreements are merged into this Lease. Except as
otherwise specifically provided herein, this Lease may not be changed, abandoned
or discharged, in whole or in part, nor may any of its provisions be waived
except by a written agreement that (a) expressly refers to this Lease, (b) is
executed by the party against whom enforcement of the change, abandonment,
discharge or waiver is sought, and (c) is permissible under the Mortgage(s).

47

--------------------------------------------------------------------------------






Section 37.15. Any apportionment or prorations of Rental to be made under this
Lease shall be computed on the basis of a three hundred sixty-five (365) day
year.


Section 37.16. The laws of the State of Tennessee applicable to contracts made
and to be performed wholly within the State of Tennessee shall govern and
control the validity, interpretation, performance and enforcement of this Lease.


Section 37.17. Tenant warrants and represents that it is duly incorporated under
the laws of the State of Delaware and is duly qualified to do business in the
State of Tennessee (a copy of evidence thereof to be supplied to Landlord upon
request from time to time); and that each person executing this Lease on behalf
of Tenant is an officer of Tenant and that he or she is duly authorized to
execute, acknowledge and deliver this Lease to Landlord (a copy of a resolution
to that effect to be supplied to Landlord upon request).


Section 37.18. The captions are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Lease nor
the intent of any provision thereof.


Section 37.19. The covenants, conditions and agreements contained in this Lease
shall bind and inure to the benefit of Landlord and Tenant and their respective
legal representatives, successors, and, except as otherwise provided in this
Lease, their assigns.


Section 37.20. For the purposes of this Lease and all agreements supplemental to
this Lease, unless the context otherwise requires:


(a)    The words “herein”, “hereof”, “hereunder” and “hereby” and words of
similar import shall be construed to refer to this Lease as a whole and not to
any particular Article or Section unless expressly so stated.


(b)    Reference to “termination of this Lease” or “expiration of this Lease”
and words of like import includes expiration or sooner termination of this Lease
and the Term and the estate hereby granted or cancellation of this Lease
pursuant to any of the provisions of this Lease or to law. Upon the termination
of this Lease, the Term and estate granted by this Lease shall end at noon on
the date of termination as if such date were the Expiration Date, and neither
party shall have any further obligation or liability to the other after such
termination except (i) as shall be expressly provided for in this Lease, and
(ii) for such obligations as by their nature under the circumstances can only
be, or by the provisions of this Lease, may be, performed after such
termination, and, in any event, unless expressly otherwise provided in this
Lease, any liability for a payment (which shall be apportioned as of such
termination) which shall have accrued to or with respect to any period ending at
the time of termination shall survive the termination of this Lease.


(c)    Words and phrases used in the singular shall be deemed to include the
plural and vice versa, and nouns and pronouns used in any particular gender
shall be deemed to include any other gender.








[signature page and exhibits to follow]

48

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.


LANDLORD:


RBM CHERRY ROAD PARTNERS,
a Tennessee general partnership
                        
BY:
RBM Venture Company,

a Delaware corporation,
its Managing Partner


 
By:
/s/ Scott Imorde
 
 
 
Scott Imorde, President
 

                            




TENANT:


WRIGHT MEDICAL TECHNOLOGY, INC.,
a Delaware corporation


 
By:
/s/ Lance A. Berry
 
 
Name:
Lance A. Berry
 
 
Title:
Sr. Vice President and Chief Financial Officer 
 




49

--------------------------------------------------------------------------------




Exhibit “A”


Legal Description




The real property on which exists a three (3) story office building and a two
(2) story office building is situated in Memphis, Shelby County, Tennessee, and
is described more particularly as follows:


BEING THE RBM CHERRY ROAD PARTNERS PROPERTY AS RECORDED IN INSTRUMENT NO.
13011058 AND BEING LOT 1 OF P.D. 99-366, PHASE I, RBM CHERRY ROAD PARTNERS AS
RECORDED IN PLAT BOOK 204 AT PAGE 29 IN THE REGISTER'S OFFICE OF SHELBY COUNTY,
TENNESSEE AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:


COMMENCING AT A POINT ON THE CENTERLINE OF CHERRY ROAD (R.O.W. VARIES), 1087.24
FEET NORTH OF THE INTERSECTION OF HAVERHILL ROAD (50 FT. R.O.W.) AND SAID CHERRY
ROAD; THENCE N89°37'17" W A DISTANCE OF 30.00 FEET TO THE POINT OF BEGINNING,
SAID POINT BEING A FOUND AXLE ON THE WEST LINE OF SAID CHERRY ROAD, SAID POINT
ALSO BEING THE SOUTHEAST CORNER OF THE DIXON GALLERY AND GARDENS PROPERTY
(INSTRUMENT K8-7671); THENCE ALONG SAID WEST LINE OF CHERRY ROAD S0°00'14"E A
DISTANCE OF 30.00 FEET TO A SET IRON PIN AT THE NORTHEAST CORNER OF LOT 2 OF
SAID P.D. 99-366, PHASE I, RBM CHERRY ROAD PARTNERS (PB 204, PG 29); THENCE WITH
THE NORTH LINE OF SAID LOT 2 N89° 37'17'W A DISTANCE OF 264.26 FEET TO A SET
IRON PIN; THENCE S0°00'14"E A DISTANCE OF 237.92 FEET TO A SET IRON PIN; THENCE
N89°37'17"W A DISTANCE OF 222.36 FEET TO ASET IRON PIN; THENCE S27°16'38'W A
DISTANCE OF 188.13 FEET TO A SET IRON PIN; THENCE N86°44'15'W A DISTANCE OF
173.28 FEET TO A POINT; THENCE N3°15'45"E A DISTANCE OF 27.58 FEET TOA POINT;
THENCE N86°44'15'W A DISTANCE OF 75.95 FEET TO A POINT; THENCE S30°15'47'W A
DISTANCE OF 48.67 FEET TO A SET CHISEL MARK IN A CONCRETE WALK; THENCE
N59°52'06"W A DISTANCE OF 225.85 FEET TO A SET IRON PIN ON THE EAST LINE OF LOT
26 OF AUDUBON PARK SUBDIVISION (PLAT BOOK 14, PAGE 30), SAID POINT BEING 15.11
FEET SOUTH OF THE NORTH LINE OF SAID LOT 26; THENCE ALONG SAID EAST LINE AND THE
EAST LINE OF THE RESUBDIVISION OF LOTS 21-25, AUDUBON PARK SUBDIVISION (PLAT
BOOK 15, PAGE 4) N0°13'10"W A DISTANCE OF 325.74 FEET TO A FOUND AXLE, SAID AXLE
ALSO BEING THE SOUTHWEST CORNER OF SAID DIXON GALLERY AND GARDENS PROPERTY;
THENCE ALONG THE SOUTH LINE OF SAID DIXON GALLERY AND GARDENS PROPERTY
S89°37'17"E A DISTANCE OF 1041.19 FEET TO THE POINT OF BEGINNING.





--------------------------------------------------------------------------------




Exhibit “B”


Plat Showing Building 1, Building 2 and Driveway




See attached





--------------------------------------------------------------------------------




[wmgi201310kex1094exb.jpg]



--------------------------------------------------------------------------------




Exhibit “C”


Rules and Regulations




Definitions
1.
Wherever in these Rules and Regulations the word “Tenant” is used, it shall be
taken to apply to and include the Tenant and his agents, employees, invitees,
licensees, visitors, subtenants and contractors, and shall be deemed of such
number and gender as the circumstances require. The word “Landlord” shall be
taken to include the employees and agents of Landlord.
Obstructions
2.
The streets, sidewalks, entrances, driveways, halls, passages, elevators,
stairways and Common Areas provided by Landlord shall not be obstructed by
Tenant.
Washrooms
3.
Toilet rooms, water-closets and other water apparatus shall not be used for any
purposes other than those for which constructed.
Fire Prevention
4.
Tenant shall not do anything in the Premises or bring or keep anything therein,
which shall in any way increase or tend to increase the risk of fire or the rate
of fire insurance, or which shall conflict with the regulations of the Fire
Department or the fire laws, or with the rules and regulations of the City of
Memphis, or equivalent bodies, or with any insurance policy on the Buildings or
any part thereof, or with any law, ordinance, rule or regulation affecting the
occupancy and use the Premises, now existing or hereafter enacted or promulgated
by any public authority or by the City of Memphis or any equivalent body.
Tenant's Equipment
5.
It is Tenant’s responsibility to properly operate all business equipment and
coffee machines and to service such equipment and machines.
General
Prohibitions
6.
In order to insure proper use and care of the Premises, Tenant shall not,
without the consent of Landlord or unless otherwise permitted in the Lease:
 
a.
Keep or permit animals or birds in the Buildings except as required for
handicapped persons or except as used in a Permitted Use under the Lease.
 
b.
Use the Premises as sleeping apartments.
 
c.
Allow any sign, advertisement or notice to be fixed to the Buildings, inside or
outside, without Landlord’s written consent, except as provided for in Section
30.1 of the Lease.
 
d.
Make improper noise or disturbances of any kind, or otherwise do anything to
disturb other tenants or tend to injure the reputation of the Buildings.
 
e.
Mark or defile elevators, water closets, toilet rooms, walls, windows, doors or
any other parts of the Buildings.
 
f.
Place anything on the outside of the Buildings, including roof setbacks, window
ledges and other projections except as provided for in Sections 30.1 and 37.1 of
the Lease; or drop anything from the windows, stairways or parapets; or place
trash or other matter in the halls, stairways, elevators or light wells of the
Buildings.
 
g.
Cover, block or obstruct any window, skylight, door or transom or any other
surface that admits light, except building standard blinds.
 
h.
RESERVED
 
i.
RESERVED
 
j.
RESERVED
 
k.
RESERVED
 
l.
RESERVED




--------------------------------------------------------------------------------




 
m.
Install call boxes, or any kind of wire in or on the Buildings without
Landlord’s permission and direction, except as provided for in Sections 5.8 and
37.1 of the Lease.
 
n.
RESERVED
 
o.
RESERVED
 
p.
RESERVED
 
q.
RESERVED
 
r.
Leave the Land and enter the Adjacent Property, except via the designated
entrance driveway between the Land and Cherry Road, but then only during the
course of arriving and leaving for work.
Tenant Moves
7.
Landlord’s tenant move in/move out policy is as follows:
 
a.
RESERVED
 
b.
Tenant’s contractor shall provide a certificate of insurance evidencing
liability, property damage and workmen’s compensation insurance of not less than
$2,000,000, naming Landlord as additional insured.
Rights Reserved
to Landlord
8.
Without abatement or diminution in rent, Landlord reserves and shall have the
following additional rights:
 
a.
During the last six (6) months of the Term or any part thereof, if during or
prior to that time the Tenant vacates the Premises, to decorate, remodel,
repair, alter or otherwise prepare the Premises for re-occupancy.


To install and maintain signs for other tenants.
 
b.
RESERVED
 
c.
Landlord may reasonably enter upon the Premises and may exercise any or all of
the foregoing rights hereby reserved without being deemed guilty of an eviction
or disturbance of Tenant’s use or possession and without being liable in any
manner to the Tenant.
 
d.
RESERVED
Regulation
Change
9.
Landlord shall have the right to make such other and further reasonable rules
and regulations as in the judgment of Landlord, may from time to time be needful
for the safety, appearance, care and cleanliness of the Buildings and for the
preservation of order therein, Landlord shall not be responsible to Tenant for
any violation of rules and regulations by other tenants or occupants of the Real
Property or Adjacent Property.
Smoking Areas
10.
Tenant shall have the right, from time to time, to designate and thereafter to
change, alter or redesignate, smoking and non-smoking area(s) outside the
Buildings, and shall prohibit or limit such activity in order to fully comply
with any applicable governmental ordinance, law or regulation. Tenant shall not
permit any of its employees, agents or invitees to smoke except in the
designated smoking area(s) and, in any event, never inside the Buildings.
Plumbing
11.
Plumbing fixtures and appliances shall be used only for purposes for which
constructed, and no sweepings, rubbish, rags or other unsuitable material shall
be thrown or placed therein. Damage resulting to any such fixtures or appliances
from misuse by Tenant shall be repaired and replaced at Tenant’s sole cost and
expense, and Landlord shall not in any case be responsible therefor.
 
 
 
Miscellaneous
13.
In case of any conflict or inconsistency between the provisions of the Lease and
of any of these Rules and Regulations, the provisions of this Lease shall
control.






--------------------------------------------------------------------------------




Exhibit “D”
    
Acceptance of Premises




ACCEPTANCE OF PREMISES


THIS ACCEPTANCE OF PREMISES is attached to and made a part of the Agreement Of
Lease dated as of December 31, 2013, by and between RBM CHERRY ROAD PARTNERS, as
Landlord, and WRIGHT MEDICAL TECHNOLOGY, INC., as Tenant.


The undersigned hereby agree and confirm that the Commencement Date, Expiration
Date, and Base Rent schedule are as stated below:


1.
The Commencement Date as defined in item (2) of the Reference Page of the Lease
is January 1, 2014, and the Expiration Date as defined in item (3) of the
Reference Page of the Lease is October 31, 2024.



2.
The initial Base Rent as defined in item (5) of the Reference Page of the Lease
is as shown on the attached Schedule 1.



3.
Tenant has accepted possession of the Premises for occupancy, and the condition
of the Premises and the Land is satisfactory and in conformity with the
provisions of the Lease in all respects.



4.
Any capitalized terms not otherwise defined herein shall have the meaning as set
forth in the Lease.





TENANT:                        LANDLORD:


WRIGHT MEDICAL TECHNOLOGY, INC.,        RBM CHERRY ROAD PARTNERS,
a Delaware corporation                    a Tennessee general partnership


By:    RBM Venture Company,
a Delaware corporation
its Managing Member
By:
/s/ Fred R. Courtney
 
 
 
 
Name:
Fred R. Courtney
 
By:
/s/ Scott Imorde
 
Title:
Director of Facilities & Maintenance
 
 
Scott Imorde, President
 






--------------------------------------------------------------------------------




Exhibit “E”


Site Plan




See attached





--------------------------------------------------------------------------------




[wmgi201310kex1094exe1.jpg]



--------------------------------------------------------------------------------




[wmgi201310kex1094exe2.jpg]



--------------------------------------------------------------------------------




[wmgi201310kex1094exe3.jpg]



--------------------------------------------------------------------------------




[wmgi201310kex1094exe4.jpg]



--------------------------------------------------------------------------------




Exhibit “F”


Tenant Design and Construction Standards




Tenant agrees to furnish Landlord the following information in drawings, in
accordance with the below-listed schedules.


1.    PRELIMINARY DRAWINGS


No later than four (4) weeks prior to the projected construction commencement
date, Tenant shall furnish Landlord two (2) complete sets of prints of 1/8"
scale preliminary drawings showing at least the following information:


a.
Floor plan including furniture layout, partition layout, door layout, power and
telephone outlet locations, items above standard finish, floor loading
information beyond 70 psf, etc.



b.
Reflected ceiling plan including lighting layout, exit signs, registers,
grilles, diffusers, exhaust fans, ceiling breaks, etc.



c.
Written scope sheet of special Tenant mechanical and electrical requirements
and/or custom construction and finish requirements.



d.
Take-off sheet of building standard items shall be used.



2.
ARCHITECTURAL WORKING DRAWINGS FOR CONSTRUCTION



No later than two (2) weeks prior to the projected construction commencement
date, Tenant shall furnish Landlord two (2) sets of prints of complete 1/8”
scale working drawings on or before showing at least the following information
and marked “issued for engineering and Landlord review”:


a.
Location and type of all partitions and doors (specify hardware and provide
keying schedule), glass partitions, windows and glass doors (indicate framing
sections if not building standard).



b.
Indication of all critical dimensions necessary for construction.



c.
Location of telephone/computer equipment room accompanied by an approval of the
telephone company.



d.
Location of all building standard and above building standard electrical items
including outlets, switches, telephone outlets and lighting.



e.
Location and type of equipment that require special electrical; requirements
including manufacturer's specifications for use and operations.



f.
Location, weight per square foot and description of any exceptionally heavy
equipment or filing system exceeding 75 psf live load including 20 psf for
partitions.



g.
Requirements for special air conditioning or ventilation including occupancy
information for each room and space.



h.
Type and color of floor covering, wall covering, and building standard and
above-building standard paint or finishes.






--------------------------------------------------------------------------------




i.
Requirements for special plumbing including all line sizes, fixtures and
specifications.



j.
Location and type of kitchen equipment including specifications.



k.
Details showing:



(1)
Construction of all partition types;



(2)
Head, jamb and sill sections with elevations for all door types;



(3)
Shelving, cabinet work and architectural millwork with dimensions and dimensions
of all equipment to be built in;



(4)
Special corridor entrance with framing and support requirements; and



(5)
Bracing or support of special walls, glass partitions, drapery track, etc.



3.
MECHANICAL/ELECTRICAL WORKING DRAWINGS FOR CONSTRUCTION



No later than two (2) weeks prior to the projected construction commencement
date, Tenant shall furnish two (2) sets of prints of 1/8" scale
mechanical/electrical working drawings which, among other things, shall identify
requirements beyond the building standard scope.


4.
Tenant shall be responsible for obtaining city review and approval of
preliminary drawings (as referred to in paragraph 1 above). Tenant shall make
application and obtain a city building permit.






--------------------------------------------------------------------------------








Exhibit “G”


Tenant’s Reserved Parking Spaces




Tenant to provide to Landlord within 30 days of the Commencement Date.





--------------------------------------------------------------------------------




Exhibit “H”


Work Letter Agreement


See attached



--------------------------------------------------------------------------------






WORK LETTER AGREEMENT


To induce Tenant to enter into that certain Agreement of Lease dated as of
December 31, 2013 (the “Lease”, to which this Work Letter Agreement is attached)
and in consideration of the mutual covenants hereinafter contained, Landlord and
Tenant agree as follows:


1.     Landlord shall deliver the Premises to Tenant, and Tenant shall accept
the Premises from Landlord, in “AS IS, WHERE IS” condition as provided, and as
further described and excepted to, in Section 5.1 of the Lease. Notwithstanding
the foregoing, the parties acknowledge that improvements and modifications have
been and will be installed and/or constructed in and on the Premises and upon
Building 1, Building 2 and the Common Area, and that such tenant improvement
work (“Tenant’s Work”) will consist of any improvements, modifications and
upgrades desired by Tenant in its use of the Premises and Common Area (including
both hard and soft costs) including, without limitation, improvements and
modifications to the interior of the Premises (including data and phone cabling,
networks and related equipment), to the exteriors of Building 1 and Building 2,
and to the Common Area (including the parking lots, decks, driveways, entrances,
sidewalks and landscaping located on the Land), and all of Tenant’s Work will be
constructed in accordance with the following terms and conditions:


(a)(1) Tenant shall deliver to Landlord two (2) signed sets each of Tenant’s
proposed, detailed plans and specifications consisting of, without limitation,
finished layout (i.e., structural drawings and exterior elevations),
architectural (i.e., interior space layout plan), electrical, mechanical,
plumbing and HVAC plans (and other plans as necessary for Tenant’s Work) for the
Premises and Common Area that comply with all Requirements in effect upon
submission by Tenant, together with an electronic (CAD) version, if available
(“Plans”), prepared by The Pickering Firm, or another architectural/engineering
firm(s) selected by Tenant and reasonably acceptable to Landlord (“Architect”).
Architect shall prepare the mechanical and electrical drawings for the Premises,
or such mechanical and electrical drawings shall be prepared by other
contractors selected by the Architect and/or Tenant reasonably acceptable to
Landlord, which drawings shall be submitted as Plans and shall be deemed a part
thereof. Tenant may submit incremental Plans and/or Plans representing portions
of Tenant's Work, even if Tenant's Work has not yet been completely designed.
Tenant shall be entitled to commence Tenant’s Work as long as it has first
obtained Landlord’s prior written approval of the then-existing Plans at the
time that Tenant's Work is scheduled to commence. As soon as reasonably possible
but, in any event, within five (5) business days after receipt by Landlord of
the Plans so submitted by Tenant (“Approval Period”), Landlord shall either
approve the Plans or disapprove the Plans by written notice to Tenant; provided,
however, Landlord’s approval shall not be unreasonably withheld, conditioned or
delayed. Landlord and Tenant agree and acknowledge that the Plans may be
delivered to Landlord in multiple sets of Plans and at different times. Failure
of Landlord to respond within the Approval Period shall be deemed an approval of
the Plans so submitted. If there are subsequent submissions of Plans and/or
submissions of alternative Plans required due to Landlord's disapproval of the
Plans or items in such



--------------------------------------------------------------------------------




Plans, the subsequent submissions shall be approved or disapproved in writing by
Landlord within five (5) business days of receipt with the failure of Landlord
to so respond within such applicable Approval Period being deemed an approval of
the Plans or changes thereto. If Landlord disapproves the Plans, Landlord shall
advise Tenant in writing within the Approval Period of those revisions or
corrections which Landlord reasonably requires and Tenant shall, within ten (10)
days thereafter, submit two (2) signed sets of the Plans as so revised or
corrected to Landlord for Landlord’s approval in accordance with this Section
1(a). Landlord may disapprove the Plans if Landlord reasonably determines that
the Plans: (A) do not provide for a first class finish consistent with a first
class office building in Memphis, Tennessee, or are not consistent with the
design of any Plans previously approved by Landlord; (B) would subject Landlord,
one or both of the Buildings or any portion of the Premises to any liability,
claim, damage, loss, violation, fine, penalty, or forfeiture or any additional
cost or expense to Landlord, all as a result of a violation of the Requirements
in effect upon submission of the Plans; (C) would provide for or require any
installation or work which is unlawful or which would create an unsound or
dangerous condition that cannot be mitigated by the use of reasonable and
customary precautions (however, any work or installation required or necessary
for the Permitted Use under the Lease shall be allowed); or (D) do not conform
to the requirements of the City of Memphis and all other applicable laws
(including, without limitation, the Requirements in effect upon submission of
the Plans.


(2)     Any review or approval by Landlord of the Plans is solely for Landlord’s
benefit, and without any representation or warranty whatsoever to Tenant with
respect to the adequacy, correctness or efficiency thereof or otherwise.


(b)     After initial approval by Landlord, the Plans may subsequently be
modified by Tenant. Changes and/or modifications to the approved Plans that will
cause the cost of Tenant's Work to increase by more than $100,000 shall require
Landlord’s approval; provided, however, Landlord’s approval shall not be
unreasonably withheld, conditioned or delayed and shall be consistent with
Landlord's approval and obligations under Section 1(a)(1) hereof. The Plans
shall be prepared at Tenant’s sole cost and expense, and Landlord shall not
charge Tenant a fee or charge (regardless of the form) for Landlord’s (and/or
Landlord’s agents’) review of any Plans.


(c)     Tenant's Work shall be furnished and installed by H and M Construction
Co., Inc. (which company is approved by Landlord) and/or one or more other
contractors or vendors chosen by Tenant and approved by Landlord in its
reasonable discretion (individually or collectively, “Tenant’s Contractor”), to
be selected by Tenant upon the following terms and conditions:


(1) Tenant’s Work shall be performed and completed by Tenant’s Contractor (and
by its subcontractors) in a good and workmanlike manner at Tenant’s sole cost
and expense (subject to the Allowances) and in accordance with: (A) the approved
Plans and (B) all Requirements.


(2)     No improvements shall be installed in any portion of the Premises unless
and until: (A) Tenant has submitted to Landlord certificates of insurance (in
addition to that



--------------------------------------------------------------------------------




required by Article XI of the Lease) evidencing that Tenant’s Contractor has in
full force and effect insurance coverage in types and amounts as indicated below
and with insurers reasonably approved by Landlord (and which insurance Tenant
shall cause to be maintained during the period any construction is being
performed upon the Premises and/or the Real Property by Tenant, Tenant’s
Contractor and/or any of their respective employees, subcontractors, agents or
other representatives) in accordance with the following: (1) worker’s
compensation insurance covering each worker employed at the jobsite in the
performance of the contract with a minimum coverage of not less than the
required statutory amount, (2) commercial general liability insurance covering
bodily injury and damage arising out of the performance of the contract at the
jobsite with a minimum coverage of not less than One Million Dollars
($1,000,000) combined single limit, (3) business automobile liability insurance
covering all vehicles involved in the performance of Tenant’s Work, whether
owned, rented or otherwise, with a minimum coverage of not less than Five
Hundred Thousand Dollars ($500,000) combined single limit, (4) aggregate
products and completed operations insurance with a minimum coverage of not less
than One Million Dollars ($1,000,000), (5) builder’s risk insurance on an all
risk basis (including collapse) on a completed value (non-reporting) form, or by
endorsement, for full replacement value covering all work incorporated in the
Buildings and all materials and equipment in or about the Premises, and (6)
Umbrella liability insurance in excess of the underlying coverages required
above, with limits of not less than Two Million Dollars ($2,000,000) per
occurrence / Four Million Dollars ($4,000,000) aggregate. The insurance required
hereby shall be written for not less than any limit required by law or as stated
above, whichever is greater. Landlord shall be shown as an additional insured on
the above-mentioned insurance policies and be provided a minimum of thirty (30)
days prior written notice in the event of cancellation or modification thereof;
provided, however, that such insurance policies shall not be cancelled nor
coverages thereunder reduced by Tenant’s Contractor without the written consent
of Landlord. Such insurance policies shall cover claims and damages arising out
of Tenant’s Work, whether caused directly or indirectly by Tenant’s Contractor,
its employees, agents or subcontractors. Tenant shall cause Tenant’s Contractor
to waive and shall cause Tenant’s respective insurance carriers to waive any and
all rights of recovery, claims, actions or causes of action against the other
for any loss or damage with respect to Tenant’s property, leasehold
improvements, the Buildings, the Premises, or any contents thereof, including
rights, claims, actions and causes of action based on negligence, which loss or
damage is (or would have been, had the insurance required by this Work Letter
Agreement been carried) covered by insurance; (B) Tenant has obtained all
permits, approvals and certificates necessary for the construction of Tenant’s
Work and submitted copies thereof to Landlord; and (C) Tenant shall obtain in
Tenant’s agreement with Tenant’s Contractor an indemnification of Landlord
substantially the same as provided in Section 3(b) hereof.


(d)     Landlord shall have no obligation to do any work (or supervision) with
respect to the installation of any improvements in or upon the Premises, and, as
between Landlord and Tenant, Tenant shall be responsible for the contracting of,
supervising of and payment for all of Tenant’s Work (subject to the Allowances).
Tenant and Tenant's Contractor shall have full and exclusive access to and use
of the Real Property during any construction of Tenant’s Work subject to the
requirements of this Work Letter Agreement and the Lease, and except to the
extent Landlord is



--------------------------------------------------------------------------------




required or permitted to access and/or use the Real Property. Landlord shall pay
electric utility charges for the Real Property during construction of Tenant’s
Work through and including December 31, 2013; and Tenant shall be responsible
for the payment of all electric utility charges for the Real Property on and
after January 1, 2014 subject and pursuant to the terms of the Lease.


(e)    Notwithstanding the foregoing, or any other provision of this Work Letter
Agreement, Landlord and Tenant agree and acknowledge that the following Plans
have been approved by Landlord: (A) demolition and pre-construction Plans for
both Building 1 and Building 2, (B) space plans, electrical, data, cabling and
network connection Plans for Tenant’s temporary occupancy of Building 2 pursuant
and subject to that certain Early Access Agreement related to the Premises by
and between Landlord and Tenant dated as of August 14, 2013, which terminated by
its terms as of the date hereof, (C) architectural renderings of the front
entrances for both Building 1 and Building 2; and (D) all other Plans submitted
to Landlord by Tenant (or its agents) forTenant’s Work on or before the date of
this Work Letter Agreement.


2.    Landlord’s agreement to permit Tenant’s Contractor to perform Tenant’s
Work is conditioned upon Tenant’s compliance with Section 1 of this Work Letter
Agreement and upon Tenant’s Contractor refraining from interfering with
Landlord’s (and its agents, contractors or employees) (a) access to the Real
Property in accordance with the Lease and otherwise in connection with routine
work or work at the request of Tenant or Tenant Contractor upon the Real
Property and (b) use and enjoyment of the Adjacent Property. If at any time
Tenant’s entry shall not be so in compliance, Landlord shall give Tenant written
notice of the same and Tenant shall immediately remedy the problem, which in no
event shall take longer than three (3) business days. In the event that Tenant
does not remedy the problem within such 3-day period, then Tenant shall not be
permitted access to the Real Property in connection with Tenant’s Work until
such problem is remedied. However, Tenant’s (and Tenant’s agents’) access to the
Premises for any and all other reasons other than for Tenant’s Work shall be
controlled by the provisions of the Lease.


3.    (a) Landlord hereby agrees to wire transfer to Tenant the sum of Three
Million Eight Hundred Seventy Three Thousand Twenty Dollars ($3,873,020.00) (the
“Lease Improvement Payment”) on January 2, 2014, which sum has been paid by
Tenant to Tenant’s Contractor in connection with Tenant’s Work and which is the
tenant improvement allowance provided by Landlord to Tenant for reimbursement of
Tenant’s Work (1) as to interior improvements and modifications to the Premises
(the “Interior Improvement Allowance”), and (2) as to improvements and
modifications to the exterior of the Buildings and Common Area (including,
without limitation, the parking lots, driveways, sidewalks, landscaping and
decks) (the “Exterior Improvement Allowance” and, together with the Interior
Improvement Allowance, the “Allowances”). The Interior Improvement Allowance
shall be an amount of Three Million One Hundred Twenty-Three Thousand Twenty
Dollars ($3,123,020). The Exterior Improvement Allowance shall be an amount of
Seven Hundred Fifty Thousand Dollars ($750,000). Landlord hereby acknowledges
and agrees that all requirements for the payment of the Lease Improvement
Payment by Landlord under this Work Letter Agreement, the Lease or otherwise
have been satisfied and/or waived.


(b) Reserved





--------------------------------------------------------------------------------




(c) Reserved


(d) Reserved


(e) Notwithstanding any provision of the Lease or this Work Letter Agreement,
Tenant has received a One Million Dollar ($1,000,000.00) economic development
grant from the State of Tennessee (the ”State Grant”) in connection with
Tenant’s move to and improvements made to the Real Property and Tenant's other
costs, expenses and purchases associated therewith. Landlord and Tenant agree
that (1) Landlord shall, to the extent reasonably required, cooperate with
Tenant as to any documentation or other requirements of the State Grant (all at
Tenant’s cost and expense), (2) Tenant shall present payments made by Tenant to
Tenant’s Contractor (but not payments made by Landlord to Tenant’s Contractor)
for Tenant’s Work for reimbursement by the State under the State Grant, (3)
Tenant, and not Landlord, shall be entitled to receive all funds paid by the
State under the State Grant, (4) receipt of the State Grant by Tenant shall not
in any manner effect, reduce or diminish Landlord’s obligations to pay and fund
the full amount of the Lease Improvement Payment as set forth in this Work
Letter Agreement, and (5) Landlord shall have no claim or right to any amounts
paid under the State Grant.


(f)     Anything in the Lease to the contrary notwithstanding, Tenant shall
indemnify Landlord and save it harmless from all claims, damages, losses,
liabilities and expenses (including reasonable attorneys’ fees) arising out of
Tenant’s Work or any act or omission of Tenant, Tenant’s Contractor, or either
of their respective employees or agents in performing Tenant’s Work or in
connection with or arising out of any incorrectness in the certifications
required hereinabove.


4.    Tenant designates Fred R. Courtney, Tenant’s Global Director of Facilities
Engineering, or another representative of Tenant designated in writing to
Landlord at a later date (individually, a “Tenant’s Representative”), and
Landlord designates Rawleigh Martin, or another representative of Landlord
designated in writing to Tenant at a later date (individually, a “Landlord’s
Representative”), as their respective representatives who shall be authorized
with respect to Tenant’s Work to (a) make all decisions on their behalf, (b)
receive all notices under this Work Letter Agreement, (c) give all approvals
under this Work Letter Agreement, and (d) be available at all reasonable times,
as may be necessary or desirable, to discuss matters relating to Tenant’s Work
or this Work Letter Agreement. Tenant and Landlord may change their respective
representatives from time to time upon notice to the other in accordance with
the notice requirements provided under the Lease. Subject to Section 1(b)
hereunder, no change order, approval or other decision shall be effective
without the written authorization of a Tenant’s Representative and a Landlord’s
Representative.


5.    Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Lease.


6.    All notices required or permitted hereunder shall be in writing and may be
given via overnight delivery or email to the following addressees:




    



--------------------------------------------------------------------------------




If to Landlord:                    If to Tenant:
RBM Cherry Road Partners            Wright Medical Technology, Inc.
1025 Cherry Road                5677 Airline Road
Memphis, Tennessee 38117            Arlington, Tennessee 38002
Attention: Rawleigh Martin            Attention: Fred R. Courtney
Email: rawl@rbmvco.com            Email: bud.courtney@wmt.com
 


7.    This Work Letter Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts together constitute but one and the same agreement. The delivery by
any party of an executed signature page to this Work Letter Agreement by
facsimile transmission or by electronic email in Adobe Corporation’s Portable
Document Format (or PDF) shall be deemed to be, and shall be enforceable to the
same extent as, an original signature page hereto or thereto. Any party who
delivers such a signature page agrees to later deliver an original counterpart
to any party that requests it.


* * * * * *


[Signature Page to Follow]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Work Letter
Agreement as of the 31st day of December, 2013.
LANDLORD:


RBM CHERRY ROAD PARTNERS,
a Tennessee general partnership
                        
BY:
RBM Venture Company,

a Delaware corporation,
its Managing Partner


 
By:
/s/ Scott Imorde
 
 
 
Scott Imorde, President
 





TENANT:


WRIGHT MEDICAL TECHNOLOGY, INC.,
a Delaware corporation




 
By:
/s/ Eric A. Stookey
 
 
Name:
Eric A. Stookey
 
 
Title:
President, Extremities
 












--------------------------------------------------------------------------------




Exhibit “I”


Mobile Labs Parking Area




See attached





--------------------------------------------------------------------------------




[wmgi201310kex1094exi.jpg]



--------------------------------------------------------------------------------




Exhibit “J”


Access Parcel




LAND LOCATED IN SHELBY COUNTY, TENNESSEE:


RIGHTS OF ACCESS CREATED BY ACCESS EASEMENT AGREEMENT OF RECORD AT INSTRUMENT
NO. 03196359 OF SAID REGISTER’S RECORDS IN AND TO:


BEGINNING AT A POINT ON THE WEST LINE OF CHERRY ROAD (R.O.W. VARIES) 216.35 FEET
SOUTH (AS MEASURED ALONG CHERRY ROAD) OF THE NORTHEASTERNMOST CORNER OF LOT 2 OF
P.D. 99-366, PHASE I, RBM CHERRY ROAD PARTNERS (PB 204, PG 29), THENCE
S89°59'46"W A DISTANCE OF 34.33 FEET TO A POINT OF CURVATURE; THENCE ALONG A
38.00 FOOT RADIUS CURVE TO THE LEFT AN ARC DISTANCE OF 13.20 FEET (CHORD
S80°02'45"W, 13.13 FEET) TO A POINT OF TANGENCY; THENCE S70°05'44"W A DISTANCE
OF 35.33 FEET TO A POINT OF CURVATURE; THENCE ALONG A 412.00 FOOT RADIUS CURVE
TO THE RIGHT AN ARC DISTANCE OF 129.81 FEET (CHORD S79°07'18'W, 129.27 FEET) TO
A POINT OF REVERSE CURVATURE; THENCE ALONG A 263.00 FOOT RADIUS CURVE TO THE
LEFT AN ARC DISTANCE OF 131.42 FEET (CHORD S73°49'59"W 130.05 FEET) TO A POINT;
THENCE N30°28'54'W A DISTANCE OF 23.92 FEET TO A POINT; THENCE N0°22'43"E A
DISTANCE OF 35.00 FEET TO A POINT; THENCE S89°37'17"E A DISTANCE OF 90.25 FEET
TO A POINT; THENCE ALONG A 287.00 FOOT RADIUS CURVE TO THE RIGHT AN ARC DISTANCE
OF 46.13 FEET (CHORD N83°32'37"E, 46.08 FEET) TO A POINT OF REVERSE CURVATURE;
THENCE ALONG A 388.00 FOOT RADIUS CURVE TO THE LEFT AN ARC DISTANCE OF 122.25
FEET (CHORD N79°07'18"E, 121.74 FEET) TO A POINT OF TANGENCY; THENCE N70°05'44"E
A DISTANCE OF 35.33 FEET TO A POINT OF CURVATURE; THENCE ALONG A 62.00 FOOT
RADIUS CURVE TO THE RIGHT HAVING AN ARC DISTANCE OF 21.53 FEET (CHORD
N80°02'45"E, 21.43 FEET) TO A POINT OF TANGENCY; THENCE N89°56'46"E A DISTANCE
OF 34.33 FEET TO A POINT ON THE WEST LINE OF CHERRY ROAD; THENCE ALONG SAID WEST
LINE S0°00'14"E A DISTANCE OF 24.00 FEET TO THE POINT OF BEGINNING.





--------------------------------------------------------------------------------




Exhibit “K”


Base Rent Schedule




See attached





--------------------------------------------------------------------------------




[wmgi201310kex1094exk1.jpg]



--------------------------------------------------------------------------------




[wmgi201310kex1094exk2.jpg]



--------------------------------------------------------------------------------




Exhibit “L”


Base Rent Schedule for Selected Expansion Space




The Base Rent payable in connection with the Selected Expansion Space shall be
calculated by multiplying the Rentable Square Feet of such space by the RSF
column on the attached schedule





--------------------------------------------------------------------------------




[wmgi201310kex1094exl1.jpg]



--------------------------------------------------------------------------------




[wmgi201310kex1094exl2.jpg]



--------------------------------------------------------------------------------




Exhibit “M”


Location of Tenant Generators




See attached





--------------------------------------------------------------------------------




[wmgi201310kex1094exm.jpg]

